 



Exhibit 10.23
LEASE
BETWEEN
MTV RESEARCH, LLC
(“LANDLORD”)
AND
HANSEN MEDICAL, INC.
(“TENANT”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE 1 TERM
    1  
ARTICLE 2 POSSESSION
    2  
ARTICLE 3 RENT
    3  
ARTICLE 4 RENTAL ADJUSTMENT
    4  
ARTICLE 5 SECURITY DEPOSIT
    9  
ARTICLE 6 USE
    10  
ARTICLE 7 NOTICES
    11  
ARTICLE 8 BROKERS
    11  
ARTICLE 9 HOLDING OVER; SURRENDER
    12  
ARTICLE 10 TAXES ON TENANT’S PROPERTY
    12  
ARTICLE 11 CONDITION OF PREMISES
    13  
ARTICLE 12 ALTERATIONS
    13  
ARTICLE 13 REPAIRS
    15  
ARTICLE 14 LIENS
    17  
ARTICLE 15 ENTRY BY LANDLORD AND RESERVED RIGHTS OF LANDLORD
    17  
ARTICLE 16 UTILITIES AND SERVICES
    18  
ARTICLE 17 BANKRUPTCY
    18  
ARTICLE 18 INDEMNIFICATION
    19  
ARTICLE 19 DAMAGE TO TENANT’S PROPERTY
    19  
ARTICLE 20 TENANT’S INSURANCE
    20  
ARTICLE 21 DAMAGE OR DESTRUCTION
    21  
ARTICLE 22 EMINENT DOMAIN
    24  
ARTICLE 23 DEFAULTS AND REMEDIES
    25  
ARTICLE 24 ASSIGNMENT AND SUBLETTING
    28  
ARTICLE 25 SUBORDINATION; MORTGAGEE PROTECTION
    29  
ARTICLE 26 ESTOPPEL CERTIFICATE
    31  
ARTICLE 27 SIGNAGE
    31  
ARTICLE 28 RULES AND REGULATIONS
    32  
ARTICLE 29 CONFLICT OF LAWS
    32  
ARTICLE 30 SUCCESSORS AND ASSIGNS
    32  
ARTICLE 31 SURRENDER OF PREMISES
    32  
ARTICLE 32 ATTORNEYS’ FEES
    32  
ARTICLE 33 PERFORMANCE BY TENANT
    33  
ARTICLE 34 RIGHTS AND OPTIONS PERSONAL
    33  
ARTICLE 35 DEFINITION OF LANDLORD
    33  
ARTICLE 36 WAIVER
    34  
ARTICLE 37 IDENTIFICATION OF TENANT
    34  
ARTICLE 38 PARKING
    35  
ARTICLE 39 TERMS AND HEADINGS
    35  
ARTICLE 40 EXAMINATION OF LEASE
    35  
ARTICLE 41 TIME
    35  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

         
ARTICLE 42 PRIOR AGREEMENT: AMENDMENTS
    35  
ARTICLE 43 SEPARABILITY
    35  
ARTICLE 44 RECORDING
    36  
ARTICLE 45 CONSENTS
    36  
ARTICLE 46 LIMITATION ON LIABILITY
    36  
ARTICLE 47 RIDERS
    37  
ARTICLE 48 EXHIBITS
    37  
ARTICLE 49 FINANCIAL INFORMATION
    37  
ARTICLE 50 OPTION TO RENEW
    37  
ARTICLE 51 HAZARDOUS MATERIALS
    40  
ARTICLE 52 COUNTERPARTS
    42  
ARTICLE 53 FORCE MAJEURE
    42  
ARTICLE 54 WAIVER OF RIGHT TO TRIAL BY JURY
    35  
ARTICLE 55 CONFIDENTIALITY
    36  

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  The Premises
 
   
EXHIBIT B
  Work Letter
 
   
EXHIBIT C
  Signage Criteria
 
   
EXHIBIT D
  Rules and Regulations
 
   
EXHIBIT E
  Parking Rules and Regulations
 
   
EXHIBIT F
  Commencement Date Memorandum
 
   
EXHIBIT G
  List of Hazardous Materials
 
   
EXHIBIT H
  Landlord’s Work
 
   
EXHIBIT H-1
  Landlord’s Work for Roof
 
   
EXHIBIT I
  Disclosure Statement
 
   
EXHIBIT J
  Satellite Agreement
 
   
EXHIBIT K
  Work Stoppage Proposal
 
   
EXHIBIT L
  Indemnity and Reimbursement Agreement

     The exhibits attached hereto are incorporated into and made a part of this
Lease.

 



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE is made as of July 18, 2007, by and between MTV RESEARCH, LLC, a
Delaware limited liability company (“Landlord”), and HANSEN MEDICAL, INC., a
Delaware corporation (“Tenant”).
     Landlord hereby leases to Tenant and Tenant hereby leases from Landlord 800
East Middlefield Road, Mountain View, California (the “Premises”) outlined on
the floor plan attached hereto and marked EXHIBIT A, the Premises being agreed,
for the purposes of this Lease, to have an area of approximately 63,131 rentable
square feet. The Premises are located within the building (the “Building”)
consisting of approximately 63,131 rentable square feet shown on EXHIBIT A. The
rentable area of the Premises and the Building referred to above shall be deemed
the actual rentable area in the Premises and Building.
     Landlord and Tenant agree that said letting and hiring is upon and subject
to the terms, covenants and conditions herein set forth. Tenant covenants, as a
material part of the consideration for this Lease, to keep and perform each and
all of said terms, covenants and conditions for which Tenant is liable and that
this Lease is made upon the condition of such performance.
     Prior to the Commencement Date, Landlord shall cause the Premises to be
improved by Landlord’s Work described in EXHIBIT H (other than the Items set
forth on EXHIBIT K which shall serve to amend EXHIBIT H) and Landlord’s Roof
Work described in EXHIBIT H-1 attached hereto and as set forth in that certain
Indemnity and Reimbursement Agreement dated June 29, 2007 (“Reimbursement
Agreement”), by and between Landlord and Tenant and attached hereto as EXHIBIT
L. EXHIBIT B attached hereto sets forth Tenant’s obligations concerning the
Tenant Improvements to be performed by it to the Premises.
     Except as expressly provided to the contrary in this Lease or as required
under Applicable Law (as hereinafter defined), Landlord shall not be required to
make any expenditure, incur any obligation, or incur any liability of any kind
whatsoever in connection with the Lease or the ownership, construction,
maintenance, operation or repair of the Premises or the Building.
ARTICLE 1
TERM
     1.1 Commencement Date and Delivery Date. The term of this Lease shall be
for EIGHTY-FOUR (84) MONTHS unless sooner terminated as hereinafter provided.
The Term shall commence on the earlier of: (i) the date on which Tenant
completes Tenant’s Work as described on EXHIBIT B attached, (ii) the date that
Tenant opens for business in the Premises or (iii) December 1,2007; provided,
however, that if the Delivery Date does not occur by August 1, 2007, for any
reason other than as a result of events of Force Majeure (as hereinafter
defined) or Delays Caused by Tenant (as hereinafter defined), then such
December 1, 2007 date shall be extended on a day for day basis between August 1,
2007 and the actual Delivery Date. The “Delivery Date” shall be the date that
Landlord delivers the Premises to Tenant with the

 



--------------------------------------------------------------------------------



 



Landlord’s Work Substantially Complete. The Landlord’s Work shall be deemed to
be “Substantially Complete” on the earliest of the date on which: (l) Landlord
files or causes to be filed with the City of Mountain View (the “City”), if
required, and delivers to Tenant an architect’s notice of substantial
completion, or similar written notice that the Landlord’s Work is substantially
complete, or (2) a certificate of occupancy (or a reasonably substantial
equivalent such as a signoff from a building inspector or a temporary
certificate of occupancy) is issued for the Landlord’s Work. The term “Delays
Caused By Tenant” shall mean any delay that the Landlord may encounter in the
performance of Landlord’s obligations under this Lease because of any act or
omission of any nature by Tenant or its agents or invitees, including delays by
Tenant in the submission of information requested by Landlord or giving
authorizations or approvals requested by Landlord, delays due to the
postponement of any Landlord’s Work at the request of Tenant, or delays due to
the failure of the Landlord to approve, for reasonable reasons, any information
provided by Tenant which is incomplete or unacceptable, or delays caused by the
concurrent installation of Tenant’s fixtures, or delays caused in any other way,
directly or indirectly, by Tenant, its agents or invitees, or delays due to the
failure of Tenant to pay when due, the amounts required by Tenant pursuant to
the Work Letter.
          1.1.1 The date that the Lease commences in accordance with this
Article 1 shall be referred to herein as the “Commencement Date”.
          1.1.2 On and after the Commencement Date, the Lease shall continue in
full force and effect for the period of time specified as the Term or until this
Lease is terminated as otherwise provided herein. As soon as the Commencement
Date is determined, Tenant shall execute a Commencement Date Memorandum in the
form attached hereto as Exhibit F acknowledging, among other things, the
(a) Commencement Date, (b) scheduled termination date of this Lease and
(c) Tenant’s acceptance of the Premises. The Tenant’s failure to execute the
Commencement Date Memorandum shall not affect Tenant’s liability hereunder.
          1.1.3 Reference in this Lease to a “Lease Year” shall mean each
successive twelve month period commencing with the Commencement Date.
          1.1.4 Landlord and Tenant estimate that the Delivery Date shall be
July 31, 2007, but such estimate is not and shall not be deemed to be a
representation or warranty by Landlord that Premises shall be ready for Tenant’s
occupancy on such date.
ARTICLE 2
POSSESSION
     2.1 Lease in Full Force and Effect. Tenant agrees that, if Landlord is
unable to deliver possession of the Premises to Tenant by August 1, 2007 (the
“Scheduled Delivery Date”), this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, but in
such event the Delivery Date shall not be deemed to have occurred until Landlord
tenders possession of the Premises to Tenant with the Landlord’s Work
Substantially Complete. If Landlord completes construction of the Landlord’s
Work prior to the Scheduled Delivery Date, Landlord shall deliver possession of
the Premises to Tenant and such date shall be the Delivery Date. If the Delivery
Date does not commence by sixty (60) days after

 



--------------------------------------------------------------------------------



 



the anticipated Scheduled Delivery Date (the “Cut-Off Date”), Tenant may, as its
sole and exclusive remedy in connection therewith, terminate this Lease by
providing Landlord written notice thereof on or three (3) business days after
the Cut-Off Date, in which event neither Landlord nor Tenant shall have any
liability hereunder; provided however, that any delay caused by Force Majeure or
Delays Caused by Tenant, shall result in a day-for-day extension of the Cut-Off
Date. Additionally and without in any way limiting the foregoing, for each day
after July 15, 2007 that this Lease is not fully executed and delivered by
Landlord and Tenant, the Cut-Off Date shall be extended on a day-for-day basis.
     2.2. Acceptance by Tenant. Tenant has determined that the Premises are
acceptable for Tenant’s use and Tenant acknowledges that neither Landlord nor
any broker or agent has made any representations or warranties in connection
with the physical condition of the Premises or their fitness for Tenant’s use
upon which Tenant has relied directly or indirectly for any purpose. Tenant’s
possession of the Premises during the period of time, if any, prior to the
Commencement Date, shall be subject to all the provisions of this Lease and
shall not advance the expiration date, except that Tenant shall not be obligated
for the payment of Rent until the Commencement Date.
ARTICLE 3
RENT
     3.1 Rent. Tenant shall pay to Landlord, in lawful money of the United
States of America, at the address of Landlord designated on the signature page
of this Lease or to such other person or at such other place as Landlord may
from time to time designate in writing, the monthly base rent for the Premises
(the “Base Rent”) in advance, without notice, demand, offset or deduction, on
the first day of each calendar month. Tenant shall pay the first month’s Base
Rent and the estimated amount of Additional Rent for the first month on the date
Tenant executes this Lease, and shall continue to pay the Base Rent on the first
day of each month thereafter (subject to adjustment as hereinafter provided) as
follows:

          Months of Term   Base Rent/Per Month
1-12
  $ 135,731.65  
 
       
13-24
  $ 139,803.60  
 
       
25 -36
  $ 143,997.71  
 
       
37 -48
  $ 148,317.64  
 
       
49-60
  $ 152,767.17  
 
       
61-72
  $ 157,350.18  
 
       
73-84
  $ 162,070.69  

 



--------------------------------------------------------------------------------



 



If the Term commences or ends on a date other than the first or last day of a
month, Base Rent shall be prorated on the basis of a thirty (30) day month.
Tenant shall pay Landlord the Rent (as hereinafter defined) due under this Lease
without any deduction or offset whatsoever by Tenant, foreseeable or
unforeseeable.
     3.2 Additional Rent. In addition to the Base Rent, Tenant agrees to pay as
additional rental (the “Additional Rent” and together with the Base Rent, the
“Rent”) the amount of rental adjustments and all other charges required by this
Lease. All sums other than the Base Rent that Tenant is obligated to pay under
this Lease will be Additional Rent, whether or not such sums are designated as
Additional Rent.
     3.3 Late Charge and Interest. Tenant acknowledges and agrees that the late
payment of any Rent will cause Landlord to incur additional costs, including
administration and collection costs, processing and accounting expenses, and
increased debt service (the “Delinquency Costs”). If Landlord has not received
any installment of Rent when due, Tenant shall pay a late charge (the “Late
Charge”) equal to seven percent (7%) of the delinquent amount. Notwithstanding
the above, so long as no Event of Default is continuing, a Late Charge will not
be assessed against Tenant until after Landlord gives written notice to Tenant
of a late payment once in any given twelve (12) month period and Tenant has not
cured that late payment within three (3) days after the written notice. Tenant
agrees that the Late Charge represents a reasonable estimate of the Delinquency
Costs that will be incurred by Landlord. In addition, Tenant shall pay interest
on all delinquent amounts from the date the amount was due until the date the
amount is paid in full at a rate per annum (the “Applicable Interest Rate”)
equal to the lesser of (a) the maximum interest rate permitted by law or
(b) four percent (4%) above the reference rate (the “Reference Rate”) publicly
announced by Bank of America, NA. (or if Bank of America, NA. ceases to exist,
the largest bank then headquartered in the State of California) (the “Bank”). If
the Bank discontinues use of the Reference Rate, then the term “Reference Rate”
will mean the announced rate charged by the Bank, from time to time instead of
the Reference Rate. Landlord and Tenant agree that it is difficult to ascertain
the damage that Landlord will suffer as a result of the late payment of any Rent
and that the Late Charge and interest are the best estimates of the damage that
Landlord will suffer in the event of late payment. If a Late Charge becomes
payable for any two (2) installments of Rent within any twelve (12) month
period, then all Rent will automatically become due and payable quarterly in
advance.
ARTICLE 4
RENTAL ADJUSTMENT
     4.1 Rental Adjustment
     (a) For the purpose of this Lease, the following terms are defined as
follows:
          (i) Tenant’s Share: for the Building shall be equal to one hundred
percent (100%).

 



--------------------------------------------------------------------------------



 



     (ii) Direct Expenses. The term “Direct Expenses” shall include “Taxes” (as
hereinafter defined) and “Operating Expenses” (as hereinafter defined).
          (A) “Taxes” means the sum of any and all real and personal property
taxes and assessments, possessory-interest taxes, business or license taxes or
fees, service payments in lieu of such taxes or fees, annual or periodic license
or use fees, excises, transit and traffic charges, housing fund assessments,
open space charges, childcare fees, school, sewer and parking fees or any other
assessments, levies, fees, exactions or charges, general and special, ordinary
and extraordinary, unforeseen as well as foreseen (including fees “in-lieu” of
any such tax or assessment) which are assessed, levied, charged, conferred or
imposed by any public authority upon the Building (or any real property
comprising any portion thereof) or its operations, together with all taxes,
assessments or other fees imposed by any public authority upon or measured by
any Rent or other charges payable hereunder, including any gross receipts tax or
excise tax levied by any governmental authority with respect to receipt of
rental income, or upon, with respect to or by reason of the development,
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof, or documentary
transfer taxes upon this transaction or any document to which Tenant is a party
creating or transferring an interest in the Premises, together with any tax
imposed in substitution, partially or totally, of any tax previously included
within the aforesaid definition or any additional tax the nature of which was
previously included within the aforesaid definition, together with any and all
costs and expenses (including, without limitation, attorneys, administrative and
expert witness fees and costs) of challenging any of the foregoing or seeking,
the reduction in or abatement, redemption or return of any of the foregoing, but
only to the extent of any such reduction, abatement, redemption or return.
Notwithstanding the foregoing, “Taxes” shall not include franchise, transfer,
inheritance or capital stock taxes or income taxes measured by the net income of
Landlord unless, due to a change in the method of taxation, any of such taxes is
levied or assessed against Landlord as a substitute for, or as an addition to,
in whole or in part, any other tax that would otherwise constitute a Tax.
Nothing contained in the foregoing sentence shall be deemed to provide Tenant
with so-called “prop. 13” protection. Subject to the foregoing two sentences,
all references to Taxes during a particular year shall be deemed to refer to
taxes accrued during such year, including supplemental tax bills regardless of
when they are actually assessed and without regard to when such taxes are
payable. The obligation of Tenant to pay for supplemental taxes shall survive
the expiration or earlier termination of this Lease. In no event shall Tenant or
any Tenant Party (as hereinafter defined) be entitled to file any property tax
assessment appeal. Tenant’s obligations for Taxes for the last full and/or
partial year(s) of the Term shall survive the expiration or early termination of
the Lease.
          (B) Except as otherwise provided in Section 4.1(a)(ii)(C) below,
“Operating Expenses” means the total costs and expenses incurred by Landlord in
the operation, maintenance, repair and management of the Common Area and the
Building, including, but not limited to, (a) the exterior and structural parts
of the Building, (b) the costs and premiums relating to the insurance maintained
by Landlord with respect to the Building, including, without limitation,
Landlord’s cost of any self insurance deductible or retention, (c) parking areas
(including sweeping, striping and slurry coating), (d) service and maintenance
contracts for landscaping services; (e) all wage and labor costs, including
fringe benefits, applicable to

 



--------------------------------------------------------------------------------



 



persons engaged in the operation, maintenance and repair of the Building as
Landlord’s agents or as independent contractors; (f) capital improvements made
to or capital assets acquired for the Building after the Commencement Date that
(1) are intended to reduce Operating Expenses or (2) are reasonably necessary
for the health and safety of the occupants of the Building as determined by
Landlord in its commercially reasonable discretion or (3) are required to comply
with any and all applicable laws, statutes, codes, ordinances, orders, rules,
regulations, conditions of approval and requirements of all federal, state,
county, municipal and governmental authorities and all administrative or
judicial orders or decrees and all permits, licenses, approvals and other
entitlements issued by governmental entities, and rules of common law, relating
to or affecting the Building, the Premises or the Building or the use or
operation thereof, whether now existing or hereafter enacted, including, without
limitation, the Americans with Disabilities Act of 1990, 42 USC 12111 et seq.
(the “ADA”) as the same may be amended from time to time, all Environmental Laws
(as hereinafter defined), and any CC&Rs, or any corporation, committee or
association formed in connection therewith, or any supplement thereto recorded
in any official or public records with respect to the Building or any portion
thereof (collectively, “Applicable Laws”), which capital costs, or an allocable
portion thereof, shall be amortized over the useful life of such improvement
using generally accepted accounting principles, consistently applied, as
reasonably determined by Landlord, together with interest on the unamortized
balance at the Applicable Interest Rate (as hereinafter defined); and (g) any
other costs incurred by Landlord related to the Building as a whole. Operating
Expenses shall also include a management fee for services rendered by Landlord
or a third party manager engaged by Landlord, not to exceed the monthly rate of
four percent (4%) of the Base Rent. Operating Expenses shall not include costs
set forth in Sections 13.1, which costs shall be borne exclusively by the
Tenant.
          (C) Notwithstanding the foregoing, Operating Expenses shall
specifically exclude the following: (a) costs incurred in connection with the
original construction of the Building; (b) depreciation, interest and principal
payments on mortgages and other debt costs, if any, and rental payments under
any ground lease; (c) costs of correcting major and/or latent defects or
significant design errors relating to the initial design or construction of the
Building; (d) legal fees, space planners’ fees and advertising expenses incurred
in connection with the original development or original leasing of the Building
or with any future leasing of the Building; (e) costs for which Landlord is
reimbursed by Tenant or by insurance by its carrier or any tenant’s carrier or
by anyone else; (f) any bad debt loss, rent loss or reserves for bad debts or
rent loss; (g) costs associated with the operation of the business entity which
constitutes Landlord, as the same are distinguished from the costs of operation
of the Building, including trust accounting and legal matters, (h) costs of
defending any lawsuits with any mortgagee (except as the actions of the Tenant
may be in issue), (i) costs of settling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building; provided, however,
that nothing set forth in the foregoing shall be deemed to provide Tenant with
so-called “prop. 13 protection”); (j)costs (including attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations pertaining to Landlord and/or the Building and/or the
site upon which the Building is situated, other than with respect to tax
appeals; (k) the wages and benefits of any employee who does not devote a
portion of his or her employed time to the

 



--------------------------------------------------------------------------------



 



Building unless such wages and benefits are prorated to reflect time spent on
operating and managing the Building vis-a-vis time spent on matters unrelated to
operating and managing the Building; (1) fines, penalties and interest imposed
on Landlord in connection with any late payments by Landlord for taxes,
assessments or mortgages on the Building, other than as a result of Tenant’s
failure to pay Tenant’s Percentage of Operating Expenses; (m) overhead and
profit increments paid to Landlord or to subsidiaries or affiliates of Landlord
for services in the Building to the extent the same exceed the costs of such
services rendered by qualified, first class, unaffiliated third parties on a
competitive basis; (n) electric power costs for which any tenant directly
contracts with the local public utility company; (o) costs arising from
Landlord’s political or charitable contributions; (p) Landlord’s general
overhead and general and administrative expenses (it being understood that the
foregoing is not intended to prohibit the collection of the management fee);
(q) costs (including attorney’s fees) incurred by Landlord due to the violation
by Landlord or any tenant (other than Tenant) of the terms and conditions of any
lease of space in the Building other than this Lease; (r) material costs of
tenant signs (other than for Tenant); (s) costs incurred in connection with
curing any non-compliance with any disability, life, fire and safety codes,
ordinances, statutes, or other laws in effect prior to the Delivery Date,
including, without limitation, the American with Disabilities Act, including
penalties or damages incurred due to such non-compliance; and (t) any
entertainment, dining or travel expenses of Landlord for any purpose.
          (D) Tenant hereby consents to the formation of any other districts
formed for maintenance, utilities, landscaping, lighting, special service zones,
fire district, water district, road extensions, traffic mitigation, sports
facilities or other improvements in the Building and to the re-financing of any
assessment districts, provided that payment of any of the foregoing shall be
Tenant’s responsibility. Tenant hereby waives any right of notice and protest in
connection with the formation and continued existence of the assessment
districts. Tenant shall execute all documents, including, but not limited to,
petitions and formal waivers of notice and protest of formation, evidencing such
consent and waiver upon request of Landlord or the City.
     (b) Payment of Direct Expenses.
          (i) Tenant shall pay Tenant’s Share of Direct Expenses as Additional
Rent. Tenant shall pay such share of the actual Direct Expenses incurred or paid
by Landlord but not theretofore billed to Tenant within thirty (30) days after
receipt of a written bill therefor from Landlord, accompanied by reasonable
evidence of the expenses incurred by Landlord, on such periodic basis as
Landlord may designate, but in no event more frequently than once a month.
Alternatively, Landlord may require from time to time that Tenant pay Tenant’s
Share of Landlord’s estimate of Direct Expenses (the “Landlord’s Estimate”).
This estimated amount shall be divided into twelve equal monthly installments.
Tenant shall pay to Landlord without offset or deduction, concurrently with the
regular monthly Base Rent payment next due following the receipt of such
statement, an amount equal to one monthly installment multiplied by the number
of months from January in the calendar year in which said statement is submitted
to the month of such payment, both months inclusive (but Tenant shall be
credited for prior amounts paid by Tenant based on the estimated bills, if any).
Subsequent installments shall be payable

 



--------------------------------------------------------------------------------



 



concurrently with the regular monthly Base Rent payments for the balance of that
calendar year and shall continue until the next calendar year’s statement is
rendered.
          (ii) As soon as possible after the end of each calendar year, Landlord
shall provide Tenant with a statement showing the amount of Tenant’s Share of
Direct Expenses and the amount of Landlord’s Estimate actually paid by Tenant.
Thereafter, Landlord shall reconcile the above amounts and shall either bill
Tenant for the balance due (payable within thirty (30) days after demand by
Landlord) or credit any overpayment by Tenant towards the next monthly
installment of Landlord’s Estimate falling due, as the case may be.
     (c) Obligation to Pay. Tenant’s obligation to pay Tenant’s Share of Direct
Expenses shall survive the expiration or termination of this Lease. Tenant’s
Share of Direct Expenses shall be paid by Tenant when due even though the Term
has expired and/or Tenant has vacated the Premises, when the final determination
is made of Tenant’s Share of Direct Expenses for the year in which this Lease
terminates, Tenant shall immediately pay any increase due over the estimated
expenses paid and, conversely, any overpayment made in the event said expenses
decrease shall be rebated by Landlord to Tenant.
     (d) Net, Net, Net Lease. Except as otherwise provided in Section 4.1
(a)(ii)(C) below, Landlord and Tenant understand and agree that this Lease is
what is commonly known as a “net, net, net lease.” Tenant recognizes and
acknowledges, without limiting the generality of any other terms or provisions
of this Lease, except as otherwise provided in Section 4.l(a)(ii)(C) below, that
it is the intent of the parties hereto that any and all Base Rent in this Lease
provided to be paid by Tenant to Landlord shall be net to Landlord, and any and
all expenses incurred in connection with the Premises and Building, including
the inspection thereof, or in connection with the operations thereon, including
any and all taxes, assessments, general or special license fees, insurance
premiums, public utility bills and costs of repair, maintenance and operation of
the Premises and Building and all buildings, structures, permanent fixtures and
other improvements comprised therein, together with the appurtenances thereto,
and management fees, in addition to the Base Rent herein provided for, shall be
paid by Tenant.
     (e) Audit Right.
          (i) Provided that no Event of Default has occurred, Tenant shall have
the right (“Audit Right”) once every calendar year during the Term of the Lease
to audit Landlord’s records and books used by Landlord in determining the amount
of Direct Expenses Tenant is obligated to pay to Landlord for the sole purpose
of verifying the accuracy of same (the “Audit”). Any Audit shall cover only one
(l) calendar year during the Term of the Lease. Tenant shall provide Landlord at
least thirty (30) days prior written notice requesting the Audit, provided,
however, that Tenant’s right, if any, to exercise its Audit Right for any
subject year shall expire sixty (60) days after the delivery to Tenant of the
Operating Expense Statement for the calendar year which Tenant desires to audit
and, unless such right is exercised prior to such time, Tenant shall have waived
its right to request such an Audit. Landlord shall make said books and records
relevant to such Audit available to Tenant during Landlord’s customary business
hours at the office of the property manager of the Project or at such other
location designated by Landlord in writing.

 



--------------------------------------------------------------------------------



 



     (ii) If the Audit discloses that the amount of Direct Expenses paid by
Tenant to Landlord exceeds the actual amount of Direct Expenses owed by Tenant
to Landlord by more than five percent (5%) (“Overcharge”), then Landlord shall
pay all reasonable and necessary third party out-of-pocket costs for the Audit.
If the Audit discloses that the amount of Direct Expenses paid by Tenant to
Landlord does not exceed the actual amount of Direct Expenses owned by Tenant to
Landlord by more than five percent (5%) (“Undercharge”), then Tenant shall pay
all costs associated with the Audit, including, without limitation, all of
Landlord’s costs and expenses, including reasonable attorney and accountant
fees.
     (iii) The Audit shall only be conducted by a reputable accounting firm
(“Accounting Firm”). As a condition precedent to any such Audit, Tenant shall
deliver to Landlord a copy of Tenant’s written agreement with such Accounting
Firm, which agreement shall include provisions which state that: (A) Landlord is
an intended third-party beneficiary of such agreement, (B) such Accounting Firm
is not being engaged as a contingency or other incentive based auditor; (C) such
Accounting Firm will not in any manner solicit or agree to represent any other
tenant of the Project with respect to an audit or other review of Landlord’s
accounting records at the Project, and (D) such Accounting Firm shall maintain
in strict confidence any and all information obtained in connection with the
Audit and shall not disclose such information to any person or entity other than
to the management personnel of Tenant. The Accounting Firm, Landlord and Tenant
shall enter into a confidentiality agreement in form and substance acceptable to
Landlord whereby the Accounting Firm and Tenant shall covenant, among other
things, that the Accounting Firm and the Tenant shall keep the books and records
of Landlord in strict confidence.
     (iv) In the event that the amount of Direct Expenses paid by Tenant to
Landlord exceed the actual amount of Direct Expenses owed by Tenant to Landlord
as disclosed by the Audit, such difference shall be applied to the next
succeeding payment of Direct Expenses due by Tenant to Landlord. In the event
that the amount of Direct Expenses paid by Tenant to Landlord is less than the
actual amount of Direct Expenses owed by Tenant to Landlord as disclosed by the
Audit, Tenant shall pay such difference to Landlord within ten (10) days of such
determination.
ARTICLE 5
SECURITY DEPOSIT
     Upon execution of this Lease, Tenant shall deposit with Landlord the sum of
One Hundred Sixty Two Thousand Seven and 69/100 Dollars ($162,070.69) (the
“Security Deposit”). The Security Deposit shall be held by Landlord as security
for the full and faithful performance by Tenant of all of Tenant’s obligations
hereunder. If Tenant defaults with respect to any provision of this Lease,
including but not limited to the provisions relating to the payment of Rent,
Landlord may, but shall not be required to, use, apply or retain all or any part
of this Security Deposit for the payment of any Rent or any other sum in
default, or for the payment of any other amount which Landlord may spend or
become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default. If any portion of the Security Deposit is so used or applied,
Tenant shall, upon demand, deposit cash with Landlord in an amount sufficient to
restore the Security

 



--------------------------------------------------------------------------------



 



Deposit to its original amount. Tenant’s failure to do so shall be a material
breach of this Lease. Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit. If Tenant shall fully and faithfully perform
all of its obligations under this Lease, and if Tenant is not in default under
this Lease, the Security Deposit or any balance thereof shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interests
hereunder) after the expiration of the Term and after Landlord after such time
as any amount due from Tenant in accordance with Article 4 hereof has been
determined and paid in full. Tenant hereby waives the benefit of California
Civil Code Section 1950.7 with regards to such Security Deposit, it being agreed
and understood that Landlord shall have the right, upon an Event of Default, to
apply the Security Deposit to satisfy the payment of future rent obligations.
ARTICLE 6
USE
     Tenant shall use the Premises for general office use, research and
development use (including, to the extent the same comply with all Applicable
Laws, customer training, manufacturing, light machine shop, shipping and
receiving, inventory control center, animal labs and distribution) and all
ancillary uses related thereto, consistent with the character of a first class
office/research and development building and shall not use or permit the
Premises to be used for any other purpose without Landlord’s prior written
consent. Tenant shall not use or occupy the Premises in violation of law or of
the certificate of occupancy issued for the Building, and shall, upon written
notice from Landlord, discontinue any use of the Premises which is declared by
any governmental authority having jurisdiction to be a violation of law or of
said certificate of occupancy. Tenant shall comply with any direction of any
governmental authority having jurisdiction which shall, by reason of the nature
of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant or
Landlord with respect to the Premises or with respect to the use or occupation
thereof. Tenant shall not do or permit to be done anything which will invalidate
or increase the cost of any fire, extended coverage or any other insurance
policy covering the Building and/or property located therein and shall comply
with all rules, orders, regulations and requirements of the Insurance Service
Offices, formerly known as the Pacific Fire Rating Bureau or any other
organization performing a similar function. Tenant shall promptly, upon demand,
reimburse Landlord for any additional premium charged for such policy by reason
of Tenant’s failure to comply with the provisions of this Article. Tenant shall
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.
Tenant acknowledges that Landlord may have recorded covenants, conditions and
restrictions against the Premises (as amended, the “CC&Rs”). Tenant’s use of the
Premises shall be subject to and Tenant shall comply with the CC&Rs, as the same
may be amended from time to time, and all Applicable Laws. Tenant acknowledges
that there have been and may be from time to time recorded easements and/or
declarations granting or declaring easements for parking, utilities, fire or
emergency access, and other matters. Tenant’s use of the Premises shall be
subject to and Tenant shall comply with any and all such easements and
declarations. Tenant’s use of the Premises shall be subject to such guidelines
as may from time to time be prepared by Landlord in its sole discretion. Tenant

 



--------------------------------------------------------------------------------



 



acknowledges that governmental entities with jurisdiction over the Premises may,
from time to time promulgate laws, rules, plans and regulations affecting the
use of the Premises, including, but not limited to, traffic management plans and
energy conservation plans. Tenant’s use of the Premises shall be subject to and
Tenant shall comply with any and all such laws, rules, plans, and regulations.
Tenant, at its sole cost,· shall comply with any and all federal, state or local
environmental, health and/or safety-related laws, regulations, standards,
decisions of courts, ordinances, rules, codes, orders, decrees, directives,
guidelines, permits or permit conditions, currently existing and as amended,
enacted, issued or adopted in the future which are or become applicable to
Tenant, the Premises, the Building or the Common Area (“Environmental Laws”). If
Tenant does store, use or dispose of any “Hazardous Materials” (as hereinafter
defined), Tenant shall notify Landlord in writing at least ten (10) days prior
to their first appearance on the Premises. As used herein, “Hazardous Materials”
means any chemical, substance, material, controlled substance, object,
condition, waste, living organism or combination thereof, whether solid, semi
solid, liquid or gaseous, which is or may be hazardous to human health or safety
or to the environment due to its radioactivity, ignitability, corrosivity,
reactivity, explosivity, toxicity, carcinogenicity, mutagenicity, phytotoxicity,
infectiousness or other harmful or potentially harmful properties or effects,
including, without limitation, tobacco smoke, petroleum and petroleum products,
asbestos, radon, polychlorinated biphenyls (PCBs), refrigerants (including those
substances defined in the Environmental Protection Agency’s “Refrigerant
Recycling Rule,” as amended from time to time) and all of those chemicals,
substances, materials, controlled substances, objects, conditions, wastes,
living organisms or combinations thereof which are now or become in the future
listed, defined or regulated in any manner by any Environmental Law based upon,
directly or indirectly, such properties or effects.
ARTICLE 7
NOTICES
     Any notice required or permitted to be given hereunder must be in writing
and may be given by personal delivery or by mail, and if given by mail shall be
deemed sufficiently given if sent by registered or certified mail addressed to
Tenant at the Building, or to Landlord at its address set forth at the end of
this Lease. Either party may specify a different address for notice purposes by
written notice to the other except that the Landlord may in any event use the
Premises as Tenant’s address for notice purposes.
ARTICLE 8
BROKERS
     Landlord and Tenant each warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, except
Colliers International, on behalf of Landlord and Wayne Mascia Associates, on
behalf of Tenant, whose commissions shall be payable by Landlord pursuant to a
separate written agreement(s). Landlord and Tenant each warrants that it knows
of no other real estate broker or agent who is or might be entitled to a
commission in connection with the Lease. If Landlord or Tenant has dealt with
any other person or real estate broker with respect to leasing or renting space
in the Building, the party who has dealt with such other person or real estate
broker shall be solely responsible for the payment of any fee due said person or
firm and the party who has dealt with such other person or real estate

 



--------------------------------------------------------------------------------



 



broker shall hold the other party free and harmless against any liability in
respect thereto, including attorneys’ fees and costs.
ARTICLE 9
HOLDING OVER; SURRENDER
     9.1 Holding Over. If Tenant holds over the Premises or any part thereof
after expiration of the Term, such holding over shall, at Landlord’s option,
constitute a month-to-month tenancy, at a rent equal to one hundred fifty
percent (150%) of the Base Rent in effect immediately prior to such holding over
and shall otherwise be on all the other terms and conditions of this Lease. The
provisions of this Section 9.1 shall not be construed as Landlord’s permission
for Tenant to hold over. Acceptance of Rent by Landlord following expiration or
termination shall not constitute a renewal of this Lease or extension of the
Term except as specifically set forth above. If Tenant fails to surrender the
Premises upon expiration or earlier termination of this Lease, Tenant shall
indemnify and hold Landlord harmless from and against all loss or liability
resulting from or arising out of Tenant’s failure to surrender the Premises,
including, but not limited to, any amounts required to be paid to any tenant or
prospective tenant who was to have occupied the Premises after the expiration or
earlier termination of this Lease and any related attorneys’ fees and brokerage
commissions.
     9.2 Surrender. Upon the termination of this Lease or Tenant’s right to
possession of the Premises, Tenant will surrender the Premises broom clean,
together with all keys, in good condition and repair, reasonable wear and tear
excepted. Tenant shall patch and fill all holes within the Premises. Tenant
shall also remove all alterations or improvements made by it, or made by
Landlord at Tenant’s request or direction, to the Premises (which removal shall
include restoration if and to the extent necessary to return the Premises to its
condition at the Commencement Date, reasonable wear and tear excluded),
subsequent to the completion of the initial Tenant Improvements, excluding the
Tenant Improvements, unless requested not to do so by Landlord. In no event may
Tenant remove from the Premises any mechanical or electrical systems or any
wiring or any other aspect of any systems within the Premises. Conditions
existing because of Tenant’s failure to perform maintenance, repairs or
replacements shall not be deemed “reasonable wear and tear.”
ARTICLE 10
TAXES ON TENANT’S PROPERTY
     (a) Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof, but only under proper protest if requested
by Tenant, Tenant shall, upon demand, repay to Landlord the taxes so levied
against Landlord, or the portion of such taxes resulting from such increase in
the assessment.

 



--------------------------------------------------------------------------------



 



     (b) If the Tenant Improvements in the Premises, whether installed, and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which Tenant Improvements conforming to
Landlord’s “Building Standard,” in other space in the Building are assessed,
then the real property taxes and assessment levied against the Building by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10(a), above. If the records of the County Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
Improvements are assessed at a higher valuation than Landlord’s Building
Standard, such records shall be binding on both the Landlord and the Tenant. If
the records of the County Assessor are not available or sufficiently detailed to
serve as a basis for making said determination, the actual cost of construction
shall be used.
ARTICLE 11
CONDITION OF PREMISES
     Landlord warrants that the roof shall be free of leaks until January 31,
2008. Subject to the foregoing, Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the Premises or the Building or with respect to the suitability of either for
the conduct of Tenant’s business. Tenant shall have a period of fifteen
(15) business days following the Delivery Date to conduct a walkthrough of the
Premises with a representative of Landlord to establish a punch list of items
(“Punch List Items”) to be completed by Landlord within thirty (30) days
thereafter, provided, however, that if Landlord is unable, despite using its
commercially reasonable efforts to complete such Punch List Items within such
thirty (30) day, then Landlord shall be afforded such additional time as is
reasonably necessary to allow Landlord to complete such Punch List Items,
provided that Landlord is diligently prosecuting the same. The Punch List Items
shall be limited to those components of Landlord’s Work set forth on EXHIBIT H
which were not completed as of the Commencement Date. Subject to completion of
the Punch List Items and the first sentence of this Article 11, the taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Building were in satisfactory condition at such time; provided,
however that Landlord shall use commercially reasonable efforts to repair within
a commercially reasonable time any latent defect for which Tenant provides
Landlord with notice.
ARTICLE 12
ALTERATIONS
     (a) Tenant shall make no alterations, additions or improvements in or to
the Premises without Landlord’s prior written consent, and then only by
contractors or mechanics approved by Landlord. Tenant agrees that there shall be
no construction or partitions or other obstructions which might interfere with
Landlord’s free access to mechanical installations or service facilities of the
Building or interfere with the moving of Landlord’s equipment to or from the
enclosures containing said installations or facilities. All such work shall be
done at such times and in such manner as Landlord may from time to time
designate. Tenant covenants and agrees that all work done by Tenant shall be
performed in full compliance with all laws, rules, orders, ordinances,
regulations and requirements of all governmental agencies, offices, and boards
having

 



--------------------------------------------------------------------------------



 



jurisdiction, and in full compliance with the rules, regulations and
requirements of the Insurance Service Offices formerly known as the Pacific Fire
Rating Bureau, and of any similar body. Before commencing any work, Tenant shall
give Landlord at least ten days written notice of the proposed commencement of
such work and shall, if required by Landlord, secure at Tenant’s own cost and
expense, a completion and lien indemnity bond, satisfactory to Landlord, for
said work. Tenant further covenants and agrees that any mechanic’s lien filed
against the Premises or against the Building for work claimed to have been done
for, or materials claimed to have been furnished to, Tenant will be discharged
by Tenant, by bond or otherwise, within ten days after the filing thereof, at
the cost and expense of Tenant. All alterations, additions or improvements upon
the Premises made by either party, including (without limiting the generality of
the foregoing) all wallcovering, built-in cabinet work, paneling and the like,
shall, unless Landlord elects otherwise, become the property of Landlord, and
shall remain upon, and be surrendered with the Premises, as a part thereof, at
the end of the term hereof, except that Landlord may, by written notice to
Tenant given at the time Tenant requests Landlord’s consent to the making of
such alteration (provided that Tenant’s request for consent specifically
requires Landlord to make an election at the time of giving its consent),
require Tenant to remove all partitions, counters, railings and the like
installed by Tenant, and Tenant shall repair all damage resulting from such
removal or, at Landlord’s option, shall pay to Landlord all costs arising from
such removal. Unless Landlord elects to contract for such service (in which
event the cost shall be included in Operating Expenses), Tenant shall, at
Tenant’s sole expense, enter into a maintenance agreement for the service and
maintenance of any HVAC units servicing the Premises with a reputable
maintenance service company approved by Landlord. Tenant shall furnish Landlord
with copies of all such service contracts, which shall provide that they may not
be canceled or changed without at least 30 days’ prior written notice to
Landlord. Without limiting the generality of Section 23.2 hereof, if Tenant, at
any time during the term of this Lease or any extensions or renewals thereof,
fails to enter into, maintain or provide Landlord with copies of such
maintenance agreement, or to have such work performed, Landlord shall have the
right (but not the obligation), in its sole and absolute discretion, to obtain
such maintenance agreement and/or have such work performed, and at Landlord’s
option, in its sole and absolute discretion, Tenant shall either reimburse
Landlord for the cost of such maintenance agreement or pay the cost of such
service directly to the vender, and in either case, Tenant shall pay an
administrative fee of ten percent (10%) of the cost of such agreement to
Landlord for each instance where Landlord obtains such maintenance agreement on
behalf of Tenant, as Additional Rent. Tenant shall, at Tenant’s sole expense,
enter into a service contract for the washing of all windows (both interior and
exterior surfaces) in the Premise with a contractor approved by Landlord, which
contract provides for the periodic washing of all such windows at least once
every six (6) months during the Lease Term. Tenant shall furnish Landlord with
copies of all such service contracts, which shall provide that they may not be
canceled or changed without at least 30 days’ prior written notice to Landlord.
Without limiting the generality of Section 23.2 hereof, if Tenant, at any time
during the term of this Lease or any extensions or renewals thereof, fails to
enter into, maintain or provide Landlord with copies of such service contract,
or to have such work performed, Landlord shall have the right (but not the
obligation), in its sole and absolute discretion, to obtain such service
contract and/or have such work performed, and at Landlord’s option, in its sole
and absolute discretion, Tenant shall either reimburse Landlord for the cost of
such service contract or pay the cost of such service directly to the vender,
and in either case,

 



--------------------------------------------------------------------------------



 



Tenant shall pay an administrative fee of ten percent (10%) of the cost of such
service contract to Landlord for each instance where Landlord obtains such
service contract on behalf of Tenant, as Additional Rent.
     (b) All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant at its expense in the Premises shall be and remain the
property of Tenant and may be removed by Tenant at any time during the lease
term. If Tenant shall fail to remove all of its effects from the Premises upon
termination of this Lease for any cause whatsoever, Landlord may, at its option,
remove the same in any reasonable manner that Landlord shall choose, and store
said effects without liability to Tenant for loss thereof. In such event, Tenant
agrees to pay Landlord upon demand any and all reasonable expenses incurred in
such removal, including court costs and attorneys’ fees and storage charges on
such effects for any length of time that the same shall be in Landlord’s
possession. Landlord may, at its option, without notice, sell said effects, or
any of the same, at private sale and without legal process, for such price as
Landlord may obtain and apply the proceeds of such sale upon any amounts due
under this Lease from Tenant to Landlord and upon the expense incident to the
removal and sale of said effects.
ARTICLE 13
REPAIRS
     13.1 Tenant. By entry hereunder and subject to Article 11 above, Tenant
accepts the Premises as being in good and sanitary order, condition and repair.
Tenant, at Tenant’s sole cost and expense, shall keep, maintain and preserve the
Premises in first class condition and repair, including contracting for any and
all necessary janitorial services, and shall, when and if needed, at Tenant’s
sole cost and expense, make all repairs to the Premises and every part thereof,
including, without limitation, (i) all plumbing and sewage facilities (including
all sinks, toilets, faucets and drains), and all ducts, pipes, vents or other
parts of the BVAC or plumbing system, (ii) Tenant’s trade fixtures,
installations, equipment and other personal property items within the Premises,
(iii) heating, ventilating and air conditioning systems servicing the Premises,
(iv) interior walls, floors, ceilings, interior doors, exterior and interior
windows, fixtures and the roof, (v) all electrical facilities and all equipment
(including all lighting fixtures, lamps, bulbs, tubes, fans, vents, exhaust
equipment and systems), (vi) any automatic fire extinguisher equipment in the
Premises, and (vii) utility facilities serving the Premises (including
electrical wiring and conduits, gas lines, water pipes and plumbing and sewage
fixtures and pipes). Tenant shall be responsible for, at its sole cost:
(i) cleaning, maintenance, repair, utility costs and landscaping of the
entrances, lobbies and other public areas of the Building, walkways, landscaped
areas, driveways necessary for access to the Premises, driveways, outdoor
lighting and walkways, (ii) maintenance, repair, monitoring and operation of the
fire/life safety system and (iii) trash collection for the Building. Tenant
shall replace any damaged or broken glass in the Premises (including all
interior and exterior doors and windows) with glass of the same kind, size and
quality. All such repairs, maintenance and replacements by Tenant shall be
performed in a good and workmanlike manner. Tenant shall, upon the expiration or
sooner termination of the Term hereof, surrender the Premises to Landlord in the
same condition as when received, usual and ordinary wear and tear excepted.
Except for Landlord’s Work and subject to Section 13.2 below, Landlord shall
have no obligation to alter, remodel, improve, repair, decorate or paint the

 



--------------------------------------------------------------------------------



 



Premises or any part thereof. Tenant acknowledges, agrees and affirms that
Landlord has made no representations to Tenant respecting the condition of the
Premises or the Building. Without limiting the foregoing, Tenant shall, at
Tenant’s sole expense, be responsible for repairing any area damaged by Tenant,
Tenant’s agents, employees, invitees and visitors. Except as otherwise provided
in this Section 13.1 and in Section 13.2 below, all repairs and replacements by
Tenant shall be made and performed: (a) at Tenant’s cost and expense and at such
time and in such manner as Landlord may reasonably designate, (b) by contractors
or mechanics approved by Landlord, which approval shall not be unreasonably
withheld, (c) so that same shall be at least equal in quality, value and utility
to the original work or installation, (d) in a manner and using equipment and
materials that will not interfere with or impair the operations, use or
occupation of the Building or any of the mechanical, electrical, plumbing or
other systems in the Building, and (e) in accordance with the Rules and
Regulations attached hereto as EXHIBIT D and all Applicable Laws. In the event
Tenant fails, in the reasonable judgment of Landlord, to maintain the Premises
in accordance with the obligations under the Lease, Landlord shall have the
right, but not the obligation, to enter the Premises and perform such
maintenance, repairs or refurbishing at Tenant’s sole cost and expense
(including a sum for overhead to Landlord equal to ten percent (10%) of the cost
of the maintenance, repairs or refurbishing). Tenant shall maintain written
records of maintenance and repairs, as required by any Applicable Law, and shall
use certified technicians to perform such maintenance and repairs, as so
required. Tenant shall promptly deliver to Landlord full and complete copies of
all service or maintenance contracts entered into by Tenant for the Premises.
     13.2 Landlord. Anything contained in Section 13.1 above to the contrary
notwithstanding, as items of Operating Expenses, Landlord shall repair and
maintain the exterior and structural parts of the Building including without
limitation the foundations, structural loadbearing columns and walls of the
Building, the roof, roof structure, roof membranes and exterior walls; the
utility pipes, wiring and conduits to their point of connection to the Premises;
the sidewalks; and the structural or capital aspects of the parking area so that
all of the foregoing are kept in good order and repair. To the extent any of the
foregoing are capital improvements or capital assets, the same shall be subject
to the limitations set forth in Section 4.1 (a)(ii)(B)(f). Landlord shall have
the right, upon at least thirty (30) days prior written notice to Tenant, to
cause to be performed or provided, as the case may be, as an Operating Expense,
any of Tenant’s obligations set forth in Section 13.1 above. Landlord shall not
be liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant.
Landlord shall not be required to make any repair resulting from (i) any
alteration or modification to the Building or to mechanical equipment within the
Building performed by, or on behalf of, Tenant or to special equipment or
systems installed by, or on behalf of, Tenant, (ii) the installation, use or
operation of Tenant’s property, fixtures and equipment, (iii) the moving of
Tenant’s property in or out of the Building or in and about the Premises, (iv)
Tenant’s use or occupancy of the Premises in violation of Section 6 of this
Lease or in a manner not contemplated by the parties at the time of the
execution of this Lease, (v) the acts or omissions of Tenant or any employees,
agents, customers, visitors, invitees, licensees, contractors, assignees or
subtenants of Tenant (individually, a “Tenant Party” and collectively, “Tenant’s
Parties”), (vi) fire and other casualty, except as provided by Section 21 of
this Lease or

 



--------------------------------------------------------------------------------



 



(vii) condemnation, except as provided in Section 22 of this Lease. Landlord
shall have no obligation to make repairs under this Section 13.2 until a
reasonable time after (a) Landlord first becomes aware of the need for such
repairs, or (b) receipt of written notice from Tenant of the need for such
repairs, whichever is earlier. Landlord shall use commercially reasonable
efforts to minimize the interference to Tenant’s business occasioned by any such
work. There shall be no abatement of Rent during the performance of such work.
Except for the Landlord’s Work, Landlord shall have no obligation during the
Term of this Lease to remodel, repair, improve, decorate or paint any part of
the Premises or to clean, repair or replace carpeting or window coverings.
Landlord shall not be liable to Tenant for injury or damage that may result from
any defect in the construction or condition of the Premises, nor for any damage
that may result from interruption of Tenant’s use of the Premises during any
repairs by Landlord. Tenant waives any right to repair the Premises, the
Building and/or the Common Area at the expense of Landlord under any Applicable
Laws including without limitation Sections 1941 and 1942 of the California Civil
Code.
ARTICLE 14
LIENS
     Tenant shall not permit any mechanic’s, materialmen’s or other liens to be
filed against the Building, nor against Tenant’s leasehold interest in the
Premises. Landlord shall have the right at all reasonable times to post and keep
posted on the Premises any notices which it deems necessary for protection from
such liens. If any such liens are filed, Landlord may, without waiving its
rights and remedies based on such breach of Tenant and without releasing Tenant
from any of its obligations, cause such liens to be released by any means it
shall deem proper, including payments in satisfaction of the claim giving rise
to such lien. Tenant shall pay to Landlord at once, upon notice by Landlord, any
sum paid by Landlord to remove such liens, together with interest at the maximum
rate per annum permitted by law from the date of such payment by Landlord.
ARTICLE 15
ENTRY BY LANDLORD AND RESERVED RIGHTS OF LANDLORD
     Landlord shall at any and all times have the right to enter the Premises
upon twenty-four (24) hours notice to Tenant (which notice shall not be required
in an emergency) for any lawful reason and/or to undertake the following,
without limitation: to inspect the Premises; to supply any service to be
provided by Landlord to Tenant hereunder; to show the Premises to prospective
purchasers or tenants; to post notices of nonresponsibility, to alter, improve
or repair the Premises or any other portion of the Building; to install, use,
maintain, repair, alter, relocate or replace any pipes, ducts, conduits, wires,
equipment or other facilities in the Common Areas or the Building; to grant
easements on the Building, dedicate for public use portions thereof and record
covenants, conditions and restrictions affecting the Building and/or amendments
to existing CC&Rs which do not unreasonably interfere with Tenant’s use of the
Premises; change the name of the Building; affix reasonable signs and displays;
and, during the last nine (9) months of the Term, place signs for the rental of
and show the Premises to prospective tenants, all without being deemed guilty of
any eviction of Tenant and without abatement of Rent. Notwithstanding the
foregoing, Landlord shall not have access to Tenant’s vaults, safes and

 



--------------------------------------------------------------------------------



 



similar small confined spaces reasonably designated by Tenant (it being
understood that Tenant may not exclude an entire room or substantial portion
thereof), other than in the event of an emergency, in which case, Landlord shall
have access solely for the purpose of addressing such emergency. Tenant may
require that a representative of Tenant accompany Landlord or its contractors in
connection with such access. Landlord may, in order to carry out any of the
foregoing purposes, erect scaffolding and other necessary structures where
required by the character of the work to be performed. Tenant hereby waives any
claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss in, upon and about the Premises. Landlord shall at all times have
and retain a key with which to unlock all doors in the Premises. Landlord shall
have the right to use any and all means which Landlord may deem proper to open
said doors in an emergency in order to obtain entry to the Premises. Any entry
to the Premises obtained by Landlord by any of said means, or otherwise, shall
not be construed or deemed to be a forcible or unlawful entry into the Premises,
or any eviction of Tenant from the Premises or any portion thereof, and any
damages caused on account thereof shall be paid by Tenant. It is understood and
agreed that no provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed herein by Landlord.
ARTICLE 16
UTILITIES AND SERVICES
     Tenant shall promptly contract for and shall pay, as the same become due,
all charges for water, gas, electricity, telephone, sewer service, waste pick-up
and any other utilities, materials or services furnished directly to or used by
Tenant on or about the Premises during the Lease Term, including, without
limitation, (i) meter, use and/or connection fees, hook-up fees, or standby fee
(excluding any connection fees or hook-up fee which relate to making the
existing electrical, gas, and water service available to the Premises as of the
Commencement Date), and (ii) penalties for discontinued or interrupted service.
If any utility service is not separately metered to the Premises, then Tenant
shall pay its pro rata share of the cost of such utility service with all others
served by the service not separately metered. However, if Landlord determines
that Tenant is using a disproportionate amount of any utility service not
separately metered, then Landlord at its election may (i) periodically charge
Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate of the
cost of Tenant’s excess use of such utility service, or (ii) install a separate
meter (at Tenant’s expense) to measure the utility service supplied to the
Premises.
ARTICLE 17
BANKRUPTCY
     If Tenant shall file a petition in bankruptcy under any provision of the
Bankruptcy Code as then in effect, or if Tenant shall be adjudicated a bankrupt
in involuntary bankruptcy proceedings and such adjudication shall not have been
vacated within thirty days from the date thereof, or if a receiver or trustee
shall be appointed of Tenant’s property and the order appointing such receiver
or trustee shall not be set aside or vacated within thirty days after the entry
thereof, or if Tenant shall assign Tenant’s estate or effects for the benefit of
creditors, or if this Lease shall, by operation of law or otherwise, pass to any
person or persons other than

 



--------------------------------------------------------------------------------



 



Tenant, then in any such event Landlord may terminate this Lease, if Landlord so
elects, with or without notice of such election and with or without entry or
action by Landlord. In such case, notwithstanding any other provisions of this
Lease, Landlord, in addition to any and all rights and remedies allowed by law
or equity, shall, upon such termination, be entitled to recover damages in the
amount provided in Article 23 hereof. Neither Tenant nor any person claiming
through or under Tenant or by virtue of any statute or order of any court shall
be entitled to possession of the Premises but shall surrender the Premises to
Landlord. Nothing contained herein shall limit or prejudice the right of
Landlord to recover damages by reason of any such termination equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved; whether or
not such amount is greater, equal to, or less than the amount of damages
recoverable under the provisions of this Article 17.
ARTICLE 18
INDEMNIFICATION
     Tenant shall indemnify, protect, defend (by counsel acceptable to Landlord)
and hold harmless Landlord and Landlord’s affiliated entities, and each of their
respective members, managers, partners, directors, officers, employees,
shareholders, lenders, agents, contractors, successors and assigns from and
against any and all claims, judgments, causes of action, damages, penalties,
costs, liabilities, and expenses, including all costs, attorneys’ fees, expenses
and liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon, arising at any time during or after the Term as a
result (directly or indirectly) of or in connection with (a) any default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, or (b) Tenant’s use of the Premises, the conduct of Tenant’s
business or any activity, work or things done, permitted or suffered by Tenant
or any Tenant Party in or about the Premises, the Building, the Common Area or
other portions of the Building. The foregoing indemnity obligation shall
include, without limitation, any claim by any Tenant Party for any injury or
illness caused or alleged to be caused in whole or in part by any furniture,
carpeting, draperies, stoves or any other materials on the Premises. Tenant, as
a material part of the consideration to Landlord, hereby assumes all risk of
damage to property or injury to person in, upon or about the Premises from any
cause whatsoever, except to the extent of Landlord’s gross negligence or willful
misconduct. The obligations of Tenant under this Article 18 shall survive the
termination of this Lease with respect to any claims or liability arising prior
to such termination.
ARTICLE 19
DAMAGE TO TENANT’S PROPERTY
     Landlord or its agents shall not be liable for (i) any damage to any
property entrusted to employees of the Building, (ii) loss or damage to any
property by theft or otherwise, (iii) any injury or damage to property resulting
from fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak from any part of the Building or from the pipes, appliances or
plumbing work therein or from the roof, street or sub-surface or from any other
place or resulting from dampness or from any other cause whatsoever, except to
the extent of Landlord’s gross negligence or willful misconduct. Landlord or its
agents shall not be liable for interference with

 



--------------------------------------------------------------------------------



 



light or other incorporeal hereditaments, nor shall Landlord be liable for any
damage caused by latent defect in the Premises or in the Building; provided,
however that Landlord shall use commercially reasonable efforts to repair within
a commercially reasonable time any latent defect for which Tenant provides
Landlord with notice. Tenant shall give prompt notice to Landlord in case of
fire or accidents in the Premises or in the Building or of defects therein or in
the fixtures or equipment.
ARTICLE 20 TENANT’S INSURANCE
     (a) Tenant shall, during the term hereof and any other period of occupancy,
at its sole cost and expense, keep in full force and effect the following
insurance:
     (i) Standard form property insurance insuring against the perils of fire,
extended coverage, vandalism, malicious mischief, special extended coverage
(“All-Risk”) and sprinkler leakage. This insurance policy shall be upon all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant’s expense, and which is located in the Building including,
without limitation, furniture, fittings, installations, fixtures (other than
Tenant improvements installed by Landlord), and any other personal property in
an amount not less than ninety percent (90%) of the full replacement cost
thereof. In the event that there shall be a dispute as to the amount which
comprises full replacement cost, the decision of Landlord or any mortgagees of
Landlord shall be conclusive. This insurance policy shall also be upon direct or
indirect loss of Tenant’s earnings attributable to Tenant’s inability to use
fully or obtain access to the Premises or Building in an amount as will properly
reimburse Tenant. Such policy shall name Landlord and any mortgagees of Landlord
as insured parties, as their respective · interests may appear.
     (ii) Commercial General Liability Insurance insuring Tenant against any
liability arising out of the lease, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be in the
amount of $5,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property (including
loss of use) in an occurrence, with such liability amount to be adjusted from
year to year to reflect increases in the Consumer Price Index. The policy shall
insure the hazards of premises and operation, independent contractors,
contractual liability (covering the Indemnity contained in Section 18 hereof)
and shall (1) name Landlord as an additional insured, and (2) contain a cross
liability provision, and (3) contain a provision that “the insurance provided
the Landlord hereunder shall be primary and non-contributing with any other
insurance available to the Landlord.”
     (iii) Workers’ Compensation and Employer’s Liability insurance (as required
by state law).
     (iv) Tenant shall obtain and maintain loss of income and extra expense
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earnings attributable to all peril commonly insured against by prudent lessees
in the business of Tenant or attributable to prevention of access to the
Premises as a result of such perils.

 



--------------------------------------------------------------------------------



 



          (v) Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.
     (b) All policies shall be written in a form satisfactory to Landlord and
shall be taken out with insurance companies holding a General Policyholders
Rating of “A” and a Financial Rating of “X” or better, as set forth in the most
current issue of Bests Insurance Guide. Within ten days after the execution of
this Lease, Tenant shall deliver to Landlord copies of policies or certificates
evidencing the existence of the amounts and forms of coverage satisfactory to
Landlord. No such policy shall be cancelable or reducible in coverage except
after thirty days prior written notice to Landlord. Tenant shall, within ten
days prior to the expiration of such policies, furnish Landlord with renewals or
“binders” thereof, or Landlord may order such insurance and charge the cost
thereof to Tenant as additional rent. If Landlord obtains any insurance that is
the responsibility of Tenant under this section, Landlord shall deliver to
Tenant a written statement setting forth the cost of any such insurance and
showing in reasonable detail the manner in which it has been computed. All
insurance policies required to be carried by Tenant covering the Premises,
including but not limited to contents, fire, and casualty insurance, shall to
the extent permitted by law expressly waive any right on the part of the insurer
against the Landlord. The failure of any insurance policy to include such waiver
clause or endorsement shall not affect the validity of this Lease.
ARTICLE 21
DAMAGE OR DESTRUCTION
     21.1 Casualty. If the Premises or Building should be damaged or destroyed
by fire or other casualty, Tenant shall give immediate written notice to
Landlord. Within thirty (30) days after receipt from Tenant of such written
notice, Landlord shall notify Tenant whether the necessary repairs can
reasonably be made: (a) within ninety (90) days; (b) in more than ninety (90)
days but in less than one hundred eighty (180) days; or (c) in more than one
hundred eighty (180) days, in each case after the date of the issuance of
permits for the necessary repair or reconstruction of the portion of the
Building or Premises which was damaged or destroyed and Landlord’s non-binding
estimate of the time period it would take to obtain such permits based on the
advice of a third party contractor.
     21.1.1 Less Than 90 Days. If the Premises or Building should be damaged
only to such extent that rebuilding or repairs can reasonably be completed
within ninety (90) days after the issuance of permits for the necessary repair
or reconstruction of the portion of the Building or Premises which was damaged
or destroyed, this Lease shall not terminate and, provided that insurance
proceeds are available to pay for the full repair of all damage, Landlord shall
repair the Premises, except that Landlord shall not be required to rebuild,
repair or replace Tenant’s Property which may have been placed in, on or about
the Premises by or for the benefit of Tenant. If Tenant is required to vacate
all or a portion of the Premises during Landlord’s repair thereof, the Base Rent
payable hereunder shall be abated proportionately on the basis of the size of
the area of the Premises that is damaged (i.e., the number of square feet of
floor area of the Premises that is damaged compared to the total square footage
of the floor area of the Premises) from the date Tenant vacates all or a portion
of the Premises that was damaged only to

 



--------------------------------------------------------------------------------



 



the extent rental abatement insurance proceeds are received by Landlord and only
during the period the Premises are unfit for occupancy.
     21.1.2 Greater Than 90 Days. If the Premises or Building should be damaged
only to such extent that rebuilding or repairs can reasonably be completed in
more than ninety (90) days but in less than one hundred eighty (180) days after
the issuance of permits for the necessary repair or reconstruction of the
portion of the Building or Premises which was damaged or destroyed, then
Landlord shall have the option of: (a) terminating the Lease effective upon the
occurrence of such damage, in which event the Base Rent shall be abated from the
date Tenant vacates the Premises; or (b) electing to repair the Premises,
provided insurance proceeds are available to pay for the full repair of all
damage (except that Landlord shall not be required to rebuild, repair or replace
Tenant’s Property). If Tenant is required to vacate all or a portion of the
Premises during Landlord’s repair thereof, the Base Rent payable hereunder shall
be abated proportionately on the basis of the size of the area of the Premises
that is damaged (i.e., the number of square feet of floor area of the Premises
that is damaged compared to the total square footage of the floor area of the
Premises) from the date Tenant vacates all or a portion of the Premises that was
damaged only to the extent rental abatement insurance proceeds are received by
Landlord and only during the period the Premises are unfit for occupancy. In the
event that Landlord should fail to substantially complete such repairs within
one hundred eighty (180) days after the issuance of permits for the necessary
repair or reconstruction of the portion of the Building or Premises which was
damaged or destroyed (such period to be extended for delays caused by Tenant or
because of any items of Force Majeure, (as hereinafter defined), and Tenant has
not reoccupied the Premises, Tenant shall have the right, as Tenant’s exclusive
remedy, within ten (10) days after the expiration of such one hundred eighty
(180) day period, and provided that such repairs have not been substantially
completed within such ten (10) day period, to terminate this Lease by delivering
written notice to Landlord as Tenant’s exclusive remedy, whereupon all rights of
Tenant hereunder shall cease and terminate thirty (30) days after Landlord’s
receipt of such notice.
     21.1.3 Greater Than 180 Days. If the Premises or Building should be so
damaged that rebuilding or repairs cannot be completed within one hundred eighty
(180) days after the issuance of permits for the necessary repair or
reconstruction of the portion of the Building or Premises which was damaged or
destroyed, either Landlord or Tenant may terminate this Lease by giving written
notice within ten (10) days after notice from Landlord specifying such time
period of repair; and this Lease shall terminate and the Rent shall be abated
from the date Tenant vacates the Premises. In the event that neither party
elects to terminate this Lease, Landlord shall commence and prosecute to
completion the repairs to the Building or Premises, provided insurance proceeds
are available to pay for the repair of all damage (except that Landlord shall
not be required to rebuild, repair or replace Tenant’s Property. If Tenant is
required to vacate all or a portion of the Premises during Landlord’s repair
thereof, the Base Rent payable hereunder shall be abated proportionately on the
basis of the size of the area of the Premises that is damaged (i.e., the number
of square feet of floor area of the Premises that is damaged compared to the
total square footage of the floor area of the Premises), from the date Tenant
vacates all or a portion of the Premises that was damaged only to the extent
rental

 



--------------------------------------------------------------------------------



 



abatement insurance proceeds are received by Landlord and only during the period
that the Premises are unfit for occupancy.
     21.1.4 Casualty During the Last Year of the Lease Tenn. Notwithstanding any
other provisions hereof, if the Premises or the Building shall be damaged within
the last year of the Lease Term, and if the cost to repair or reconstruct the
portion of the Building or the Premises which was damaged or destroyed shall
exceed $100,000, then, irrespective of the time necessary to complete such
repair or reconstruction, Landlord shall have the right, in its sole and
absolute discretion, to terminate the Lease effective upon the occurrence of
such damage, in which event the Rent shall be abated from the date Tenant
vacates the Premises, unless Tenant exercises its renewal option within thirty
(30) days of Landlord’s notice, in which event the rules set forth in Sections
21.1.1 through 21.1.3 above shall apply. The foregoing right shall be in
addition to any other right and option of Landlord under this Article 21.
     21.2 Uninsured Casualty. Tenant shall be responsible for and shall pay to
Landlord any deductible or retention amount payable under the property insurance
for the Building. In the event that the Premises or any portion of the Building
is damaged to the extent Tenant is unable to use the Premises and such damage is
not covered by insurance proceeds received by Landlord or in the event that the
holder of any indebtedness secured by the Premises requires that the insurance
proceeds be applied to such indebtedness, then Landlord shall have the right at
Landlord’s option, in Landlord’s sole and absolute discretion, either (i) to
repair such damage as soon as reasonably possible at Landlord’s expense, or
(ii) to give written notice to Tenant within thirty (30) days after the date of
the occurrence of such damage of Landlord’s intention to terminate this Lease as
of the date of the occurrence of such damage. In the event Landlord elects to
terminate this Lease, Tenant shall have the right within ten (10) days after
receipt of such notice to give written notice to Landlord of Tenant’s commitment
to pay the cost of repair of such damage, in which event this Lease shall
continue in full force and effect, and Landlord shall make such repairs as soon
as reasonably possible subject to the following conditions: Tenant shall deposit
with Landlord Landlord’s estimated cost of such repairs not later than five
(5) business days prior to Landlord’s commencement of the repair work. If the
cost of such repairs exceeds the amount deposited, Tenant shall reimburse
Landlord for such excess cost within ten (10) business days after receipt of an
invoice from Landlord. Any amount deposited by Tenant in excess of the cost of
such repairs shall be refunded within thirty (30) days of Landlord’s final
payment to Landlord’s contractor. If Tenant does not give such notice within the
ten (10) day period, or fails to make such deposit as required, Landlord shall
have the right, in Landlord’s sole and absolute discretion, to immediately
terminate this Lease to be effective as of the date of the occurrence of the
damage.
     21.3 Waiver. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair, Tenant waives all rights to
terminate this Lease pursuant to rights otherwise presently or hereafter
accorded by law, including without limitation any rights granted under
Section 1932, subdivision 2, and Section 1933, of the California Civil Code.

 



--------------------------------------------------------------------------------



 



ARTICLE 22
EMINENT DOMAIN
     22.1 Total Condemnation. If all of the Premises is condemned by eminent
domain, inversely condemned or sold under threat of condemnation for any public
or quasi-public use or purpose (“Condemned”), this Lease shall terminate as of
the earlier of the date the condemning authority takes title to or possession of
the Premises, and Rent shall be adjusted to the date of termination.
     22.2 Partial Condemnation. If any portion of the Premises or the Building
is Condemned and such partial condemnation materially impairs Tenant’s ability
to use the Premises for Tenant’s business, Landlord shall have the option in
Landlord’s sole and absolute discretion of either (i) relocating Tenant to
comparable space within the Building that is reasonably acceptable to Tenant, or
(ii) if comparable space is not available, or is not reasonably acceptable to
Tenant, terminating this Lease as of the earlier of the date title vests in the
condemning authority or as of the date an order of immediate possession is
issued and Rent shall be adjusted to the date of termination. If such partial
condemnation does not materially impair Tenant’s ability to use the Premises for
the business of Tenant, Landlord shall promptly restore the Premises to the
extent of any condemnation proceeds recovered by Landlord, excluding the portion
thereof lost in such condemnation, and this Lease shall continue in full force
and effect except that after the date of such title vesting or order of
immediate possession Rent shall be adjusted as reasonably determined by
Landlord.
     22.3 Award. If the Premises are wholly or partially Condemned, Landlord
shall be entitled to the entire award paid for such condemnation, and Tenant
waives any claim to any part of the award from Landlord or the condemning
authority; provided, however, Tenant shall have the right to make a separate
claim against the condemning authority for Tenant’s leasehold improvements,
trade fixtures and any business value arising out of that portion of the
Premises that is taken (excluding any value for the unexpired term of this
Lease). No condemnation of any kind shall be construed to constitute an actual
or constructive eviction of Tenant or a breach of any express or implied
covenant of quiet enjoyment. Tenant hereby waives the effect of
Sections 1265.120 and 1265.130 of the California Code of Civil Procedure.
     22.4 Temporary Condemnation. In the event of a temporary condemnation not
extending beyond the Term, this Lease shall remain in effect, Tenant shall
continue to pay Rent and Tenant shall receive any award made for such
condemnation except damages to any of Landlord’s property. If a temporary
condemnation is for a period which extends beyond the Term, this Lease shall
terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding section. If
a temporary condemnation remains in effect at the expiration or earlier
termination of this Lease, Tenant shall pay Landlord the reasonable cost of
performing any obligations required of Tenant with respect to the surrender of
the Premises.

 



--------------------------------------------------------------------------------



 



ARTICLE 23
DEFAULTS AND REMEDIES
     23.1 Event of Default. The occurrence of anyone or more of the following
events shall constitute a default (an “Event of Default”) hereunder by Tenant:
          (i) The vacation or abandonment of the Premises by Tenant. Abandonment
is herein defined to include, but is not limited to, any absence by Tenant from
the Premises for fifteen (15) days or longer.
          (ii) The failure by Tenant to make any payment of rent or additional
rent or any other payment required to be made by Tenant hereunder, where such
failure shall continue for a period of three (3) days after written notice
thereof (pursuant to the notice specifications set forth in Article 7 above, or
as may otherwise be required by law, if different than said notice
specifications) from Landlord to Tenant; provided however, that any such notice
shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Section 1161 regarding unlawful detainer
actions.
          (iii) The failure by Tenant to observe or perform any of the express
or implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Section 23.1 (a)(i) or (ii) above, which
failure remains uncured for a thirty (30) day period after the earlier to occur
of: (i) written notice of default from Landlord or (ii) Tenant becoming aware of
such default; provided, however, that in the event such default cannot be cured
within such 30 day period and Tenant has been using its diligent efforts to cure
such default within such 30 day period, then so long as Tenant continues to use
its diligent efforts to cure such default, Tenant shall have an additional
fifteen (15) day period to prosecute such cure to completion.
          (iv) (1) The making by Tenant of any general assignment for the
benefit of creditors; (2) the filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt or a petition for reorganization or arrangement under
any law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (3) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty days; or (4) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease where such seizure is not
discharged within thirty days.
          (v) The making of any material misrepresentation or omission by Tenant
or any successor in interest of Tenant in any materials delivered by or on
behalf of Tenant to Landlord or Landlord’s lender pursuant to this Lease.
          (vi) The occurrence of an Event of Default set forth in any of the
foregoing clauses (iv) or (v) with respect to any guarantor of this Lease, if
applicable.

 



--------------------------------------------------------------------------------



 



          (vii) At the option of Landlord, in its sole and absolute discretion,
if Tenant occupies any other space in the Building (the “Other Premises”,
provided that the Premises and the Other Premises are both owned by Landlord at
the time of the default), whether by lease, sublease or assignment (in any case,
an “Occupancy Agreement”), the occurrence of an Event of Default hereunder shall
also be a default or event of default under the Occupancy Agreement and a
default or event of default under such Occupancy Agreement shall be an Event of
Default hereunder.
          (viii) Any failure of Tenant or any guarantor of this Lease to comply
with the terms of Section 49 hereof.
     23.2. Remedies.
               23.2.1 Termination. In the event of the occurrence of any Event
of Default, Landlord shall have the right to give a written termination notice
to Tenant (which notice shall be in lieu of any notice required by California
Code of Civil Procedure Section 1161, et seq.) and, on the date specified in
such notice, this Lease shall terminate unless on or before such date all
arrears of Rent and all other sums payable by Tenant under this Lease and all
costs and expenses incurred by or on behalf of Landlord hereunder shall have
been paid by Tenant and all other Events of Default at the time existing shall
have been fully remedied to the satisfaction of Landlord.
               23.2.2 Repossession. Following termination, without prejudice to
other remedies Landlord may have, Landlord may (i) peaceably re-enter the
Premises upon voluntary surrender by Tenant or remove Tenant therefrom and any
other persons occupying the Premises, using such legal proceedings as may be
available; (ii) repossess the Premises or relet the Premises or any part thereof
for such term (which may be for a term extending beyond the Term), at such
rental and upon such other terms and conditions as Landlord in Landlord’s sole
discretion shall determine, with the right to make reasonable alterations and
repairs to the Premises; and (iii) remove all personal property therefrom.
               23.2.3 Unpaid Rent/Sums Expended by Landlord. Landlord shall have
all the rights and remedies of a landlord provided by Applicable Law, including
the right to recover from Tenant: (a) the worth, at the time of award, of the
unpaid Rent that had been earned at the time of termination, (b)the worth, at
the time of award, of the amount by which the unpaid Rent that would have been
earned after the date of termination until the time of award exceeds the amount
of loss of rent that Tenant proves could have been reasonably avoided, (c) the
worth, at the time of award, of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of the loss of
rent that Tenant proves could have been reasonably avoided, (d) all unamortized
free rent, if any, (e) any and all unamortized sums expended by Landlord for
tenant improvements and leasing commissions, and (f) any other amount, and court
costs, necessary to compensate Landlord for all detriment proximately caused by
Tenant’s default. The phrase “worth, at the time of award,” as used in (a) and
(b) above, shall be computed at the Applicable Interest Rate, and as used in
(c) above, shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the

 



--------------------------------------------------------------------------------



 



time of award plus one percent (1 %). The items referenced in (d) and (e) shall
be amortized on a straight line basis over the length of the Term of this Lease.
               23.2.4 Continuation. Even though an Event of Default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession; and Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the remedy described
in California Civil Code Section 1951.4 (“lessor” may continue the Lease in
effect after “lessee’s” breach and abandonment and recover Rent as it becomes
due, if “lessee” has the right to sublet or assign, subject only to reasonable
limitations) to recover Rent as it becomes due. Landlord, without terminating
this Lease, may, during the period Tenant is in default, enter the Premises and
relet the same, or any portion thereof, to third parties for Tenant’s account
and Tenant shall be liable to Landlord for all costs Landlord incurs in
reletting the Premises, including, without limitation, brokers’ commissions,
expenses of remodeling the Premises and like costs. Reletting may be for a
period shorter or longer than the remaining Term. Tenant shall continue to pay
the Rent on the date the same is due. No act by Landlord hereunder, including
acts of maintenance, preservation or efforts to lease the Premises or the
appointment of a receiver upon application of Landlord to protect Landlord’s
interest under this Lease, shall terminate this Lease unless Landlord notifies
Tenant that Landlord elects to terminate this Lease. In the event that Landlord
elects to relet the Premises, the rent that Landlord receives from reletting
shall be applied to the payment of, first, any indebtedness from Tenant to
Landlord other than Base Rent and Additional Rent; second, all costs, including
maintenance, incurred by Landlord in reletting; and, third, Base Rent and
Additional Rent under this Lease. After deducting the payments referred to
above, any sum remaining from the rental Landlord receives from reletting shall
be held by Landlord and applied in payment of future Rent as Rent becomes due
under this Lease. In no event shall Tenant be entitled to any excess rent
received by Landlord. If, on the date Rent is due under this Lease, the rent
received from the reletting is less than the Rent due on that date, Tenant shall
pay to Landlord, in addition to the remaining Rent due, all costs, including
maintenance, which Landlord incurred in reletting the Premises that remain after
applying the rent received from reletting as provided hereinabove. So long as
this Lease is not terminated, Landlord shall have the right to remedy any
default of Tenant, to maintain or improve the Premises, to cause a receiver to
be appointed to administer the Premises and new or existing subleases and to add
to the Rent payable hereunder all of Landlord’s reasonable costs in so doing,
including without limitation attorney’s fees and costs, with interest at the
Applicable Interest Rate from the date of such expenditure. Landlord shall have
no duty to relet the Premises so long as it has other unleased space available
in the Building.
               23.2.5 Cumulative. Each right and remedy of Landlord provided for
herein or now or hereafter existing at law, in equity, by statute or otherwise
shall be cumulative and shall not preclude Landlord from exercising any other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity, by statute or otherwise. No payment by Tenant of a lesser
amount than the Rent nor any endorsement on any check or letter accompanying any
check or payment as Rent shall be deemed an accord and satisfaction of full
payment of Rent; and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue other
remedies.

 



--------------------------------------------------------------------------------



 



ARTICLE 24
ASSIGNMENT AND SUBLETTING
     24.1 Except as otherwise expressly set forth in Section 24.4 below, Tenant
shall not voluntarily assign or encumber its interest in this Lease or in the
Premises, or sublease all or any part of the Premises, or allow any other person
or entity to occupy or use all or any part of the Premises, without first
obtaining Landlord’s prior written consent. Any assignment, encumbrance or
sublease without Landlord’s prior written consent shall be voidable, at
Landlord’s election, and shall constitute a default and at the option of the
Landlord shall result in a termination of this Lease. No consent to assignment,
encumbrance, or sublease shall constitute a further waiver of the provisions of
this section. Tenant shall notify Landlord in writing of Tenant’s intent to
sublease, encumber or assign this Lease and Landlord shall, within thirty
(30) days of receipt of such written notice, elect one of the following:
          (a) Consent to such proposed assignment, encumbrance or sublease;
          (b) Refuse such consent, which refusal shall be on reasonable grounds;
or
          (c) If Tenant intends on assigning the Lease or more than twenty
percent (20%) of the Premises (either once or in the aggregate), then to
recapture the entire Premises, or at Landlord’s election, such part as Tenant
desires to sublease or assign, in the sale and absolute discretion of Landlord.
     24.2 As a condition for granting its consent to any assignment, encumbrance
or sublease, thirty (30) days prior to any anticipated assignment or sublease
Tenant shall give Landlord and Landlord’s lender written notice (the “Assignment
Notice”), which shall set forth the name, address and business of the proposed
assignee or sublessee, information (including references) concerning the
character, ownership, and financial condition of the proposed assignee or
sublessee, and the anticipated date of the sublease or assignment, any ownership
or commercial relationship between Tenant and the proposed assignee or
sublessee, and the consideration of all other material terms and conditions of
the proposed assignment or sublease, all in such detail as Landlord shall
reasonably require. If Landlord reasonably requests additional detail, the
Assignment Notice shall not be deemed to have been received until Landlord
receives such additional detail, and Landlord may withhold consent to any
assignment or sublease until such additional detail is provided to it. If any
event of Default occurs hereunder, Landlord may require that the sublessee or
assignee remit directly to Landlord on a monthly basis, all monies due to Tenant
by said assignee or sublessee.
     24.3 The consent by Landlord to any assignment or subletting shall not be
construed as relieving Tenant or any assignee of this Lease or sublessee of the
Premises from obtaining the express written consent of Landlord to any further
assignment or subletting or as releasing Tenant or any assignee or sublessee of
Tenant from any liability or obligation hereunder whether or not then accrued.
Regardless of whether or not Landlord shall consent to an assignment or
sublease, Tenant shall pay Landlord all of Landlord’s attorneys’ fees and
administrative costs incurred in connection with evaluating the Assignment
Notice immediately upon demand. This section shall be fully applicable to all
further sales, hypothecations, transfers, assignments and

 



--------------------------------------------------------------------------------



 



subleases of any portion of the Premises by any successor or assignee of Tenant,
or any sublessee of the Premises.
     24.4 As used in this section, the subletting of substantially all of the
Premises for substantially all of the remaining term of this Lease shall be
deemed an assignment rather than a sublease. The assignment, sale or transfer of
more than a forty-nine percent (49%) (either once in the aggregate) interest in
Tenant shall be deemed an assignment requiring Landlord’s consent hereunder.
Notwithstanding the foregoing, Landlord’s consent shall not be required if the
Tenant desires to assign the Lease to any entity: (i) which by virtue of equity
ownership controls, is controlled by or is under common control with Tenant, or
(ii) into which Tenant is merged, with which Tenant is consolidated or which
acquires all or substantially all of the assets, stock or other equity interests
of Tenant, provided that the assignee first executes, acknowledges and delivers
to Landlord an agreement whereby the assignee agrees to be bound by all of the
covenants and agreements in this Lease which Tenant has agreed to keep, observe
or perform, that the assignee agrees that the provisions of this section shall
be binding upon it as if it were the original Tenant hereunder, in form and
substance reasonably satisfactory to Landlord and that the assignee shall have a
net worth (determined in accordance with generally accepted accounting
principles consistently applied) immediately after such assignment which is at
least equal to the net worth (as so determined) of Tenant at the commencement of
this Lease, and Tenant shall provide reasonable evidence of the same to Landlord
for Landlord’s approval.
     24.5 Except as provided above, Landlord’s consent to any sublease shall not
be unreasonably withheld. A condition to such consent shall be delivery by
Tenant to Landlord of a true copy of the sublease in form and substance
reasonably satisfactory to Landlord. If for any proposed assignment or sublease
Tenant receives rent or other consideration, either initially or over the term
of the assignment or sublease, in excess of the Rent called for hereunder, or,
in case of the sublease of a portion of the Premises, in excess of such rent
fairly allocable to such portion, after appropriate adjustments to assure that
all other payments called for hereunder are taken into account, Tenant shall pay
to Landlord as Additional Rent hereunder seventy five percent (75%) of the
excess of each such payment of rent or other consideration received by Tenant
promptly after its receipt, after deducting the following costs and expenses to
the extent the same are reasonably and actually incurred by Tenant as third
party out of pocket expenses and are for the assignment or sublease at issue:
(i) Tenant’s cost of any new tenant improvements which are made pursuant to the
terms of this Lease and which are market tenant improvements, (ii) market
brokerage commissions, and (iii) reasonable attorneys’ fees not to exceed
$2,500.00 per instance of subletting or assignment. Landlord’s waiver or consent
to any assignment or subletting shall not relieve Tenant from any obligation
under this lease. For the purpose of this section, the Rent for each square foot
of floor space in the Premises shall be deemed equal.
ARTICLE 25
SUBORDINATION; MORTGAGEE PROTECTION
     25.1 Subordination. This Lease shall be subject and subordinate to all
ground leases, master leases and the lien of all mortgages and deeds of trust
which now or hereafter affect the Premises or the Building or Landlord’s
interest therein, the CC&Rs and all amendments thereto, all without the
necessity of Tenant’s executing further instruments to effect such
subordination.

 



--------------------------------------------------------------------------------



 



If requested, Tenant shall execute and deliver to Landlord within ten (10) days
after Landlord’s request whatever documentation that may reasonably be required
to further effect the provisions of this section including, without limitation,
a Subordination, Nondisturbance and Attornment Agreement in such form as may be
required by Landlord’s lender. Should any holder of a mortgage or deed of trust
request that this Lease and Tenant’s rights hereunder be made superior, rather
than subordinate, to the mortgage or deed of trust, then Tenant will, within ten
(10) days after written request, execute and deliver such agreement as may be
required by such holder in order to effectuate and evidence such superiority of
the Lease to the mortgage or deed of trust.
     25.2 Attornment. Tenant hereby agrees that Tenant will recognize as its
landlord under this Lease and shall attorn to any person succeeding to the
interest of Landlord in respect of the land and the buildings governed by this
Lease upon any foreclosure of any mortgage upon such land or buildings or upon
the execution of any deed in lieu of foreclosure in respect to such deed of
trust. If requested, Tenant shall execute and deliver an instrument or
instruments confirming its attornment as provided for herein; provided, however,
that no such beneficiary or successor-in-interest shall be bound by any payment
of Base Rent for more than one (1) month in advance, or any amendment or
modification of this Lease made without the express written consent of such
beneficiary where such consent is required under applicable loan documents.
     25.3 Mortgagee Protection. Tenant agrees to give Landlord’s lender or any
holder of any mortgage or deed of trust secured by the Building, by registered
or certified mail or nationally recognized overnight delivery service, a copy of
any notice of default served upon the Landlord by Tenant, provided that, prior
to such notice, Tenant has been notified in writing (by way of service on Tenant
of a copy of assignment of rents and leases or otherwise) of the address of such
lender or such holder of a mortgage or deed of trust. Tenant further agrees that
if Landlord shall have failed to cure such default within sixty (60) days after
such notice to Landlord (or if such default cannot be cured or corrected within
that time, then such additional time as may be necessary if Landlord has
commenced within such sixty (60) day period and is diligently pursuing the
remedies or steps necessary to cure or correct such default), then Landlord’s
lender or the holder of any mortgage or deed of trust shall have an additional
ninety (90) days within which to cure or correct such default (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if such holder of any mortgage or deed of trust has
commenced within such ninety (90) day period and is diligently pursuing the
remedies or steps necessary to cure or correct such default). Notwithstanding
the foregoing, in no event shall Landlord’s lender or any holder of any mortgage
or deed of trust have any obligation to cure any default of the Landlord.
     25.4 SNDA. Landlord shall use commercially reasonable efforts to obtain
from its present (and any future) lender a form of subordination,
non-disturbance and attornment agreement reasonably satisfactory to Tenant,
Landlord and such lender. Tenant shall be responsible for the payment of all
fees, if any, lender charges with respect to negotiating such subordination,
non-disturbance and attornment agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 26
ESTOPPEL CERTIFICATE
     (a) Within ten days following any written request which Landlord or
Landlord’s lender may make from time to time, Tenant shall duly execute (and if
required by Landlord or Landlord’s lender, have such signature acknowledged) and
deliver to Landlord and Landlord’s lender, an estoppel certificate in a
commercially reasonable form then in use by Landlord or its lender. Landlord and
Tenant intend that any statement delivered pursuant to this Article 26 may be
relied upon by any mortgagee, beneficiary, purchaser or prospective purchaser of
the Building or any interest therein.
     (b) Tenant’s failure to deliver such statement within such time shall be an
Event of Default hereunder and shall conclusive upon Tenant:
     (i) That this Lease is in full force and effect, without modification
except as may be represented by Landlord,
     (ii) That there are no uncured defaults in Landlord’s performance,
     (iii) That not more than one month’s rental has been paid in advance; and
     (iv) That Tenant has no right of offset, counterclaim or deduction against
Rent hereunder.
     If Landlord’s lender should require that this Lease be amended (other than
in the description of the Premises, the Term, the Permitted Use, the Rent or as
will adversely affect the rights of Tenant), Landlord shall give written notice
thereof to Tenant, which notice shall be accompanied by a Lease supplement
embodying such amendments. Tenant shall, within ten (10) days after the receipt
of Landlord’s notice, execute and deliver to Landlord the tendered Lease
supplement.
ARTICLE 27
SIGNAGE
     Tenant shall have the right at its sole cost, subject to the terms hereof,
to install signage adjacent to its entry doors, using Landlord’s building
standards, on a monument signage, and small signs at the driveways. All aspects
of all such signs shall be subject to the mutual agreement of the parties, in
their reasonable discretion. Tenant shall cause all signage to comply with rules
and regulations set forth by Landlord as may be modified from time to time and
with all Applicable Laws. Current rules and regulations relating to signs are
described in EXHIBIT C. Tenant shall place no window covering (e.g., shades,
blinds, curtains, drapes, screens, or tinting materials), stickers, signs,
lettering, banners or advertising or display material on or near exterior
windows or doors if such materials are visible from the exterior of the
Premises, without Landlord’s prior written consent. Similarly, Tenant may not
install any alarm boxes, foil protection tape or other security equipment on the
Premises without Landlord’s prior written consent, in its reasonable discretion.
Any material violating this provision may be destroyed by

 



--------------------------------------------------------------------------------



 



Landlord without compensation to Tenant. Tenant shall maintain such signs it
installs in good condition and repair and remove such signs and restore and
repair any damage by the expiration or sooner termination of the Lease Term.
ARTICLE 28
RULES AND REGULATIONS
     Tenant shall faithfully observe and comply with the “Rules and
Regulations,” a copy of which is attached hereto and marked EXHIBIT D, and all
reasonable and nondiscriminatory modifications thereof and additions thereto
from time to time put into effect by Landlord.
ARTICLE 29
CONFLICT OF LAWS
     This Lease shall be governed by and construed pursuant to the laws of the
State of California.
ARTICLE 30
SUCCESSORS AND ASSIGNS
     Except as otherwise provided in this Lease, all of the covenants,
conditions and provisions of this Lease shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.
ARTICLE 31
SURRENDER OF PREMISES
     The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases and
subtenancies.
ARTICLE 32
ATTORNEYS’ FEES
     (a) If Landlord should bring suit for possession of the Premises, for the
recovery of any sum due under this Lease, or because of the breach of any
provisions of this Lease, or for any other relief against Tenant hereunder, or
in the event of any other litigation between the parties with respect to this
Lease, then all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party therein shall be paid by the other party, which
obligation on the part of the other party shall be deemed to have accrued on the
date of the commencement of such action and shall be enforceable whether or not
the action is prosecuted to judgment.
     (b) If Landlord is named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant’s occupancy hereunder, Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorneys’ fees.

 



--------------------------------------------------------------------------------



 



ARTICLE 33
PERFORMANCE BY TENANT
     All covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sale cost and
expense and without any abatement of rent. If Tenant shall fail to pay any sum
of money owed to any party other than Landlord, for which it is liable hereunder
or if Tenant shall fail to perform any other act on its part to be performed
hereunder, Landlord may, without waiving or releasing Tenant from obligations of
Tenant, but shall not be obligated to, make any such payment or perform any such
other act to be made or performed by Tenant. All sums so paid by Landlord and
all necessary incidental costs together with interest thereon at the maximum
rate permissible by law, from the date of such payment by Landlord, shall be
payable to Landlord on demand. Tenant covenants to pay any such sums and
Landlord shall have (in addition to any other right or remedy of Landlord) all
rights and remedies in the event of the non-payment thereof by Tenant as are set
forth in Article 23 hereof.
ARTICLE 34
RIGHTS AND OPTIONS PERSONAL
     Notwithstanding anything to the contrary contained herein, the Audit Right
in Section 4.l(e) and the Renewal Option in Article 50 (collectively, the
“Rights”) are personal to Hansen Medical, Inc., a Delaware corporation, shall be
exercisable only by Hansen Medical, Inc., a Delaware corporation and may not be
assigned or exercised by any assignee (other than a Permitted Assignee or an
assignee of the Lease consented to by Landlord that has a net worth, (determined
in accordance with generally accepted accounting principles consistently
applied), as of the date of the assignment, of not less than Seventy Five
Million and No/100 Dollars ($75,000,000) (an “Approved Assignee”), sublessee or
transferee (other than a Permitted Assignee and an Approved Assignee) of Hansen
Medical, Inc., a Delaware corporation’s interest in the Lease, or any successor
in interest to Hansen Medical, Inc., a Delaware corporation (other than a
Permitted Assignee and an Approved Assignee), nor may it be exercised if any
portion of the Premises is sublet (other than to a Permitted Assignee), or if
Hansen Medical, Inc., a
     Delaware corporation (or a Permitted Assignee or Approved Assignee) is not
occupying at least eighty percent (80%) of the Premises or if any Event of
Default shall have occurred, unless Landlord, in its sole and absolute
discretion, elects to waive the same.
ARTICLE 35
DEFINITION OF LANDLORD
     The term “Landlord”, as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners, at the time in question, of the fee title of
the Premises or the lessees under any ground lease, if any. In the event of any
transfer, assignment or other conveyance or transfers of any such title,
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer, assignment or

 



--------------------------------------------------------------------------------



 



conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed. Without further agreement, the transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord hereunder, during its ownership of the Premises. Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease. In the event of such
transfer, Landlord shall transfer Tenant’s Security Deposit (or so much thereof
that has not been applied by Landlord as permitted hereunder) to such
transferee.
ARTICLE 36
WAIVER
     The waiver by Landlord or Tenant of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained,
nor shall any custom or practice which may grow up between the parties in the
administration of the terms hereof be deemed a waiver of or in any way affect
the right of Landlord or Tenant to insist upon the performance by the other
party in strict accordance with said terms. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant or any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Without limiting the generality of the foregoing, the acceptance of Rent
hereunder by Landlord shall not be a waiver of any preceding breach by Tenant of
any provision hereof, other than the failure of Tenant to pay the particular
Rent so accepted. Tenant agrees and acknowledges that the foregoing provides
actual and sufficient knowledge to Tenant, pursuant to California Code of
Procedure Section 1161.1(c), that acceptance of a partial rent payment by
Landlord does not constitute a waiver of any of Landlord’s rights under said
Section 1161.1(c).
ARTICLE 37
IDENTIFICATION OF TENANT
     If more than one person executes this Lease as Tenant:
     (i) Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed and performed by Tenant, and
     (ii) The term “Tenant” as used in this Lease shall mean and include each of
them jointly and severally. The act of or notice from, or notice to refund to,
or the signature of anyone or more of them, with respect to the tenancy of this
Lease, including, but not limited to any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.

 



--------------------------------------------------------------------------------



 



ARTICLE 38
PARKING
     The use by Tenant, its employees and invitees, of the parking facilities of
the Building shall be on the terms and conditions set forth in EXHIBIT E
attached hereto and by this reference incorporated herein and shall be subject
to such other agreement between Landlord and Tenant as may hereinafter be
established. Tenant, its employees and invitees shall be entitled to use all of
the parking located at the Building.
ARTICLE 39
TERMS AND HEADINGS
     The words “Landlord” and “Tenant” as used herein shall include the plural
as well as the singular. Words used in any gender include other genders. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part hereof.
ARTICLE 40
EXAMINATION OF LEASE
     Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for lease, and it is not effective as
a lease or otherwise until execution by and delivery to both Landlord and
Tenant.
ARTICLE 41
TIME
     Time is of the essence with respect to the performance of every provision
of this Lease in which time or performance is a factor.
ARTICLE 42
PRIOR AGREEMENT: AMENDMENTS
     This Lease contains all of the agreements of the parties hereto with
respect to any matter covered or mentioned in this Lease, and no prior agreement
or understanding pertaining to any such matter shall be effective for any
purpose. No provisions of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.
ARTICLE 43
SEPARABILITY
     Any provision of this Lease which shall prove to be invalid, void or
illegal in no way affects, impairs or invalidates any other provision hereof,
any such other provisions shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



ARTICLE 44
RECORDING
     Neither Landlord -nor Tenant shall record this Lease nor a short form
memorandum thereof without the consent of the other.
ARTICLE 45
CONSENTS
     Unless otherwise specified herein, whenever the consent of either party is
required hereunder such consent shall not be unreasonably withheld. Tenant shall
pay Landlord within thirty (30) days of Landlord’s written demand all of
Landlord’s fees and administrative costs incurred in connection with evaluating
any request by Tenant (or on behalf of Tenant) for any Landlord consent.
ARTICLE 46
LIMITATION ON LIABILITY
     In consideration of the benefits accruing hereunder, Tenant and all
successors and assigns covenant and agree that, in the event of any actual or
alleged failure, breach or default hereunder by Landlord:
     (a) The sole and exclusive remedy shall be against the Landlord’s interest
in the Building and the net income and/or proceeds therefrom;
     (b) No partner, member, shareholder, officer, agent or employee of Landlord
shall be sued or named as a party in any suit or action (except as may be
necessary to secure jurisdiction of Landlord);
     (c) No service or process shall be made against any partner, member,
shareholder, officer, agent or employee of Landlord (except as may be necessary
to secure jurisdiction of Landlord);
     (d) No partner, member, shareholder, officer, agent or employee of Landlord
shall be required to answer or otherwise plead to any service of process;
     (e) No judgment will be taken against any partner, member, shareholder,
officer, agent or employee of Landlord;
     (f) Any judgment taken against any partner, member, shareholder, officer,
agent or employee of Landlord may be vacated and set aside at any time nunc pro
tunc;
     (g) No writ of execution will ever be levied against the assets of any
partner, officer, agent or employee of Landlord;
     (h) These covenants and agreements are enforceable both by Landlord and
also by any partner, officer, agent or employee of Landlord.

 



--------------------------------------------------------------------------------



 



ARTICLE 47
RIDERS
     Clauses, plats and riders, if any, signed by Landlord and Tenant and
affixed to this Lease are a part hereof.
ARTICLE 48
EXHIBITS
     All Exhibits attached hereto are incorporated into this Lease.
ARTICLE 49
FINANCIAL INFORMATION
     Prior to the date hereof, Tenant has delivered certain Financial
Information (as hereinafter defined) to Landlord and Landlord has relied to a
material extent on such financial information in agreeing to lease the Premises
to Tenant. Tenant represents, warrants, certifies and covenants to Landlord
that: (i) all of the financial information (other than future projections, if
any) (collectively, “Financial Information”) delivered by Tenant to Landlord
prior to the date hereof is true, correct and complete in all material respects
as of the date of such Financial Information; (ii) the Financial Information
accurately represents the financial condition of the Tenant as of the date of
such Financial Information; (iii) if Tenant delivered unaudited Financial
Information to Landlord, then Tenant does not have any audited financial
statements for the three (3) calendar and/or fiscal years preceding the date
hereof; (iv) the Financial Information was prepared using generally accepted
accounting principles consistently applied; and (v) Tenant has delivered to
Landlord all material information in Tenant’s possession and/or control
concerning the financial condition of Tenant. Tenant shall at its own cost and
expense, upon any written request by Landlord (not to exceed one (1) request
every calendar quarter), deliver to Landlord true, correct and complete copies
of Tenant’s then most recent Financial Information, and if available, such
Financial Information delivered to Landlord shall have been audited. Any failure
by Tenant to deliver its then most recent financial Information within ten
(10) business days (which shall be in lieu of any grace period set forth herein,
if any) after a written request by Landlord to Tenant or if any Financial
Information delivered by Tenant to Landlord is not true, correct and complete as
of the date of such Financial Information shall in either case be an Event of
Default by Tenant hereunder. Tenant agrees and acknowledges that notwithstanding
anything to the contrary set forth in this Lease, under no circumstances shall
Tenant be afforded any notice and/or cure rights with regards to any Financial
Information that is not true, correct and complete in all material respects as
of the date of the Financial Information. The foregoing provisions of this
Section 49 shall also apply to any guarantor of this Lease.
ARTICLE 50
OPTION TO RENEW
     (a) Subject to the terms of this Article 50 and provided that no Event of
Default has occurred, Tenant shall have one (1) option to extend (“Renewal
Option”) the Term of this Lease for SIXTY (60) months commencing upon the
expiration of the initial Term of the Lease

 



--------------------------------------------------------------------------------



 



(“Extension Term”). In the event Tenant elects to exercise its option to extend
the Lease Term by the Extension Term, as provided hereunder, Tenant shall
provide Landlord irrevocable written notice of such election, no earlier than
three hundred sixty five (365) days and no later than two hundred seventy
(270) days prior to the then-existing expiration date of the Term of this Lease.
Except for Base Rent, the terms and conditions of this Lease during the
Extension Term shall be identical to the terms and conditions of this Lease.
Base Rent for the Extension Term shall be adjusted to be equal to the higher of
(a) one hundred percent (100%) of the fair market rental value (“FMV”) for
comparable properties in Mountain View, California, as of the commencement of
the Extension Term, as such FMV is determined as set forth in Article 56(b)
below, or (b) the Base Rent Tenant is scheduled to pay during the last month of
the Term of this Lease.
     (b) In the event Tenant timely exercises the Renewal Option, Landlord
shall, within twenty (20) days after receipt of Tenant’s notice exercising the
Renewal Option, notify Tenant of Landlord’s good faith determination of the Base
Rent for the Extension Term (the “Landlord’s Option Rent Response”). Tenant
shall accept or reject Landlord’s Option Rent Response by notice to Landlord
within ten (10) business days following receipt of Landlord’s Option Rent
Response. If Tenant fails to object to Landlord’s Option Rent Response within
such time period, then Landlord’s determination of FMV set forth in the
Landlord’s Option Rent Response shall be conclusive and binding. If Tenant does
not accept Landlord’s Option Rent Response, then Landlord and Tenant shall
attempt to agree upon the Base Rent for the Extension Term (“Option Rent”),
using their good faith efforts. If Landlord and Tenant fail to reach agreement
on the Option Rent within ten (10) business days following Tenant’s receipt of
Landlord’s Option Rent Response, then within five (5) business days after demand
by either Landlord or Tenant, each party shall simultaneously present to the
other and certify to each other such party’s final offer regarding the Option
Rent for the Extension Term (each, a “Last Offer”). If the parties fail to agree
on the Option Rent within ten (10) business days following Tenant’s receipt of
Landlord’s Option Rent Response, such Last Offers shall be submitted to
arbitration by Landlord and/or Tenant (the “Arbitration Demand”) in accordance
with Article 56(b)(i) through (b)(viii), below and in accordance with the then
existing Rules for Commercial Arbitration of the American Arbitration
Association, or its successor.
     (i) Landlord and Tenant shall each appoint one (1) arbitrator (each, an
“Original Arbitrator”) who shall be a real estate broker with at least ten
(10) years experience in the leasing of similar properties in Mountain View,
California. Original Arbitrators shall be appointed within fifteen (15) days
after the Arbitration Demand.
     (ii) The two Original Arbitrators so appointed shall within ten (10) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator (“Neutral Arbitrator”; and together with the Original
Arbitrators, the “Arbitration Panel”). The Neutral Arbitrator shall be an
appraiser certified as an “MAI” or “ASA” appraiser who has had at least five
(5) years experience within the previous ten (10) years as a real estate
appraiser of commercial office properties in Mountain View, California. For
purposes hereof, an “MAI” appraiser means an individual who holds an MAI
designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation

 



--------------------------------------------------------------------------------



 



most similar), and an “ASA” appraiser means an individual who holds the Senior
Member designation conferred by, and is an independent member of, the American
Society of Appraisers (or its successor organization, or, in the event there is
no successor organization, the organization and designation most similar).
     (iii) The sole role of the Arbitration Panel shall be to determine the FMV
for the Extension Term. In determining the FMV, the Arbitration Panel shall take
into account the following: (A) the Arbitration Demand; (B) the annual rent per
rentable square foot that Landlord has accepted in other current similar
transactions in the Building, (C) what the Landlord has accepted in other
current similar transactions in the properties owned by Landlord and adjoining
the Building, and (D) what a willing, comparable, renewal, non-equity tenant
would pay, and what a willing comparable landlord in the Mountain View area
would accept at arms length, in either case, giving appropriate consideration to
all economic benefits achievable by Landlord, such as monthly Base Rent
(including periodic adjustments), Additional Rent in the form of Direct Expense
reimbursements, and any and all monetary or non-monetary concessions including,
without limitation, any Renewal Concessions (as hereinafter defined), if any,
that may be given in the market place to a comparable renewal tenant, as is
chargeable for a similar use of comparable space for a comparable term in a
comparable office building in a comparable location in the Mountain View area.
As used herein, the term Renewal Concessions shall mean the following:
(a) rental abatement concessions, if any, provided in connection with such
comparable space; and (b) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account, and deducting the value
of, the existing improvements in the Premises, such value to be based upon the
age, quality and layout of the improvements and such value to be based upon the
age, quality and layout of the improvements and the extent to which the same can
be utilized by Tenant based upon the fact that the tenant improvements existing
in the Premises are specifically suitable to Tenant; provided, however, that in
calculating the FMV, no consideration shall be given to any period of rent
abatement given such tenants in connection with the construction of improvements
in such comparable space. If, in determining the FMV, a tenant improvement
allowance is granted under item (b) above, Landlord may, at Landlord’s sole
option, elect any of a portion of the following: (1) to grant some or all of the
Renewal Concessions to Tenant in the form as described above (i.e., as an
improvement allowance), or (2) to adjust the rental rate component of the FMV to
be an effective rental rate which takes into consideration the total dollar
value of such Renewal Concession (in which case to the extent the Renewal
Concession is evidenced in the effective rental rate, it shall not be granted to
Tenant).
     (iv) If either Landlord or Tenant fails to appoint an Original Arbitrator
within fifteen (15) days after the other party’s Arbitration Demand, then the
first appointed Original Arbitrator shall select a Last Offer to serve as the
Option Rent for the Extension Term using the same criteria applicable in case of
a Neutral Arbitrator under Article 55 (b)(iii) above.
     (v) If the two (2) Original Arbitrators fail to agree upon and appoint a
Neutral Arbitrator, or if both parties fail to appoint an Original Arbitrator,
then the Neutral Arbitrator shall be appointed by the American Arbitration
Association, or a successor entity.

 



--------------------------------------------------------------------------------



 



     (vi) If the actual FMV of the Premises as determined by the Arbitration
Panel is greater than Landlord’s determination or differs from Landlord’s
determination of FMV as set forth in the Last Offer by five percent (5%) or
less, the costs of arbitration pursuant to this Article shall be paid by Tenant.
If the actual FMV of the Premises as determined by the Arbitration Panel is less
than Landlord’s determination of FMV as set forth in the Last Offer by greater
than five (5%), the costs of arbitration shall be paid by Landlord.
     (viii) In the event that the Option Rent has not been determined pursuant
to the terms hereof prior to the commencement of the Extension Term, Tenant
shall be required to pay the Option Rent at the lesser of Landlord’s Last Offer
or one hundred fifty percent (150%) of the Base Rent in effect at the end of the
immediately preceding Renewal Term. Upon the final determination of the Option
Rent, the payments made by Tenant shall be reconciled with the actual amounts of
Option Rent due, and the appropriate party shall make any corresponding payment
to the other party.
     (c) Notwithstanding anything to the contrary set forth herein, Tenant shall
have no right to exercise the Renewal Option (or if the Renewal Option is
exercised, but the following conditions are not satisfied, then the exercise of
the Renewal Option shall be void) if: (i) there has been any materially adverse
change in the financial condition of the Tenant as of the Commencement Date, or
(ii) if the net worth (determined in accordance with generally accepted
accounting principles consistently applied) of the Tenant at the time it desires
to exercise the Renewal Option or as of the commencement date of the Extension
Term is less than Seventy Five Million and No/100 Dollars ($75,000,000). Tenant
shall be required, as a condition precedent to the Renewal Option being validly
exercised, to provide evidence (which shall be reasonably acceptable to
Landlord) that the foregoing conditions have been satisfied. Additionally, it
shall be a condition precedent to exercise of the Renewal Option that Landlord
and Tenant execute and deliver and amendment to this Lease not later than thirty
(30) days after the exercise by Tenant of the Renewal Option.
     (d) No later than thirty (30) days prior to the commencement of the
Extension Term, Tenant shall deposit with Landlord an amount, that when taken
together with the Security Deposit, equals the Base Rent due for the last month
of the Extension Term (“Additional Deposit”). Upon the commencement of the
Extension Term, the term “Security Deposit” shall automatically include the
“Additional Deposit” and the Additional Deposit shall be held pursuant to the
terms of Article 5 hereof. If Tenant fails to deposit the Additional Deposit as
and when required hereunder, Tenant’s exercise of the Renewal Option shall be
null and void and the Term of the Lease shall expire naturally expire.
ARTICLE 51
HAZARDOUS MATERIALS
     Tenant shall not cause nor permit, nor allow any Tenant Party to cause or
permit, any Hazardous Materials to be brought upon, stored, manufactured,
generated, blended, handled, recycled, treated, disposed or used on, under or
about the Premises, the Building, the Common Area or the Project, except for the
items listed on Exhibit I attached hereto (and not to exceed the amounts shown
therein) and routine office and janitorial supplies in usual and customary

 



--------------------------------------------------------------------------------



 



quantities stored, used and disposed of in accordance with all applicable
Environmental Laws. Should Tenant wish to use, generate or store Hazardous
Materials on or about the Premises, including, without limitation, those items
listed on Exhibit I, Tenant shall complete, execute and deliver to Landlord an
Environmental Disclosure Statement (the “Environmental Disclosure”) in the form
of Exhibit J, and Tenant shall certify to Landlord all information contained in
the Environmental Disclosure as true and correct to the best of Tenant’s
knowledge and belief. The completed Environmental Disclosure shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein. In the event Tenant provides an
Environmental Disclosure, on each anniversary of the Commencement Date (each
such date is hereinafter referred to as a “Disclosure Date”), until and
including the first Disclosure Date occurring after the expiration or sooner
termination of this Lease, Tenant shall disclose to Landlord, in writing, the
names and amounts of all Hazardous Materials, or any combination thereof, which
were stored, generated, used or disposed of on, under or about the Premises for
the twelve-month period prior to and after each Disclosure Date, or which Tenant
intends to store, generate, or use on, under or about the Premises. At
Landlord’s option, Tenant shall, execute and deliver to Landlord an
Environmental Disclosure as the same may be modified by Landlord from time to
time whether or not Tenant wishes to use, generate or store Hazardous Materials
on or about the Premises. Tenant and Tenant’s Parties shall comply with all
Environmental Laws and promptly notify Landlord in writing of the violation of
any Environmental Law or presence of any Hazardous Materials, other than office
and janitorial supplies as permitted above, on the Premises. Landlord shall have
the right to enter upon and inspect the Premises and to conduct tests,
monitoring and investigations. If such tests indicate the presence of any
environmental condition caused or exacerbated by Tenant or any Tenant Party or
arising during Tenant’s or any Tenant Party’s occupancy, Tenant shall reimburse
Landlord for the cost of conducting such tests. The phrase “environmental
condition” shall mean any adverse condition relating to any Hazardous Materials
or the environment, including surface water, groundwater, drinking water supply,
land, surface or subsurface strata or the ambient air and includes air, land and
water pollutants, noise, vibration, light and odors. In the event of any such
environmental condition, Tenant shall promptly take any and all steps necessary
to rectify the same to the satisfaction of the applicable agencies and Landlord,
or shall, at Landlord’s election, reimburse Landlord, upon demand, for the cost
to Landlord of performing rectifying work. Landlord shall competitively bid for
the cost of performing said rectifying work. The reimbursement shall be paid to
Landlord in advance of Landlord’s performing such work, based upon Landlord’s
reasonable estimate of the cost thereof; and upon completion of such work by
Landlord, Tenant shall pay to Landlord any shortfall within thirty (30) days
after Landlord bills Tenant therefor or Landlord shall within thirty (30) days
refund to Tenant any excess deposit, as the case may be. Tenant shall indemnify,
protect, defend (by counsel acceptable to Landlord) and hold harmless Landlord
and Landlord’s affiliated entities, and each of their respective members,
managers, partners, directors, officers, employees, shareholders, lenders,
agents, contractors, along with the successors and assigns of the foregoing,
(individually and collectively, “Indemnitees”) from and against any and all
claims, judgments, causes of action, damages, penalties, fines, taxes, costs,
liabilities, losses and expenses arising at any time during or after the Term as
a result (directly or indirectly) of or in connection with (a) Tenant and/or any
Tenant Party’s breach of this Article 51 or (b) the presence of Hazardous
Materials on, under or about the Premises or other property as a result
(directly or indirectly) of Tenant’s and/or any

 



--------------------------------------------------------------------------------



 



Tenant Party’s activities, or failure to act, in connection with the Premises.
This indemnity shall include, without limitation, the cost of any required or
necessary repair, cleanup or detoxification, and the preparation and
implementation of any closure, monitoring or other required plans, whether such
action is required or necessary prior to or following the termination of this
Lease. Neither the written consent by Landlord to the presence of Hazardous
Materials on, under or about the Premises, nor the strict compliance by Tenant
with all Environmental Laws, shall excuse Tenant from Tenant’s obligation of
indemnification pursuant hereto. Tenant’s obligations pursuant to the foregoing
indemnity shall survive the expiration or termination of this Lease.
ARTICLE 52
COUNTERPARTS
     This Lease may be executed in two or more fully or partially executed
counterparts, any one or more of which may be executed and delivered by
facsimile transmission, each of which will be deemed an original binding the
signer thereof against the other signing parties, but all counterparts together
will constitute one and the same instrument.
ARTICLE 53
FORCE MAJEURE
     As used herein, a “Force Majeure” event shall mean any acts of God,
inability to obtain labor, strikes, lockouts, lack of materials, governmental
restrictions, enemy actions, civil commotion, fire, earthquake, unavoidable
casualty or other similar causes beyond Landlord’s or Tenant’s control (other
than with respect to the payment of Rent). It is expressly agreed that Landlord
shall not be obliged to settle any strike to avoid a Force Majeure event from
continuing.
ARTICLE 54
WAIVER OF RIGHT TO TRIAL BY JURY
     EACH PARTY TO THIS LEASE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER WHETHER SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS LEASE MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IN THE EVENT THAT THE JURY TRIAL WAIVER CONTAINED HEREIN SHALL BE HELD
OR DEEMED TO BE UNENFORCEABLE, EACH PARTY HERETO HEREBY

 



--------------------------------------------------------------------------------



 



EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1 ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE APPLICABLE OR
AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE, THE PARTIES AGREE TO THE
APPOINTMENT OF A SINGLE REFEREE AND SHALL USE THEIR BEST EFFORTS TO AGREE ON THE
SELECTION OF A REFEREE. IF THE PARTIES ARE UNABLE TO AGREE ON A SINGLE A
REFEREE, A REFEREE SHALL BE APPOINTED BY THE COURT UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 AND 640 TO HEAR ANY DISPUTES HEREUNDER IN LIEU OF
ANY SUCH JURY TRIAL. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE APPOINTED
REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE APPLICABLE ACTION OR
PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A STATEMENT OF DECISION
THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH WOULD NOT OTHERWISE BE THE
SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER AND THE AGREEMENTS
CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED
HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH BOTH SIDES
AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO HAVE THEIR
RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN. ANY PARTY TO
THIS LEASE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS CONTAINED HEREIN REGARDING THE
APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF THE INVALIDITY OF SUCH JURY
TRIAL WAIVER.
ARTICLE 55
CONFIDENTIALITY
     The terms of this Lease (collectively, the “Confidential Information”) are
confidential and proprietary information, the disclosure of which may cause
irreparable harm to the Landlord. Accordingly, Tenant represents that it has not
and covenants that it will not and will direct its shareholders, partners,
directors, officers, agents, advisors, brokers, attorneys, consultants,
affiliates, sublessees and assignees (collectively, “Tenant Party”) not to
disclose any Confidential Information except to a Tenant Party that has been
advised of the terms of this Article and which agrees to be bound by the terms
of this Article or as is required by law or regulations. Tenant covenants that
any assignment of this Lease, any sublease for all or any portion of the
Premises and/or any agreement with Tenant’s brokers shall provide for a
confidentiality covenant substantially similar to the terms of this Article 55
and that such assignee, sublessee and broker, as applicable, shall preserve the
confidential nature of the Confidential Information. Any breach by Tenant or any
Tenant Party shall be an Event of Default hereunder. The covenants contained in
this Article 55 will survive the assignment of this Lease by Tenant and/or any
termination of this Lease for any reason.

 



--------------------------------------------------------------------------------



 



ARTICLE 56
SATELLITE DISH
     Tenant shall have the right to install a satellite dish and cable or fiber
optics related thereto (“Satellite Right”) upon the execution and delivery by
Landlord and Tenant of a Satellite Installation Agreement (“Satellite
Agreement”) attached hereto as EXHIBIT J.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above written.
LANDLORD:
MTV RESEARCH, LLC, a Delaware limited liability company
By:                                         
Its:                                         
ADDRESS
David Olson
Parkway Properties, Inc.
6700 Koll Center Parkway,
Suite 150
Pleasanton, CA 94566
Phone: 925/426-0909
FAX: 925/426-8244
TENANT:
HANSEN MEDICAL, INC., a Delaware corporation
By: /s/ Gary Restani
Its: President and COO
By: /s/ Fred Moll
Its: CEO
[Two individuals must sign on behalf of Tenant]
ADDRESS
Prior to the Commencement Date:
Hansen Medical, Inc.
380 North Bernardo Ave.
Mountain View, CA 94043
Attn: David Lundmark, Esq. VP, Intellectual Property and Legal Affairs
Phone: 650/404-5850
FAX: 650/404-5900
From and after the Commencement Date:
At the Premises

 